Exhibit 10.25

THE MOODY’S CORPORATION

RETIREMENT ACCOUNT

Amended and Restated as of December 18, 2013

INTRODUCTION

The Moody’s Corporation Retirement Account (“the Plan”) was effective as of the
Effective Time, as such term is defined in the Employee Benefits Agreement
entered into as of September 30, 2000, between The Dun & Bradstreet Corporation
and The New D&B Corporation, following its adoption by the Board of Directors of
Moody’s Corporation (the “Corporation”). The Plan is a spin-off from The Dun &
Bradstreet Corporation Retirement Account (the “D&B Plan”) and covers employees
who are in active service at the Effective Time. The Accrued Benefit of each
such employee under the Plan as of the Effective Time shall equal the accrued
benefit under the D&B Plan as of such date. In general, the Plan as in effect
prior to the effective date of any amendment continued to apply to those who
terminated employment prior to such date. The Plan is intended to be a defined
benefit pension plan, and the provisions of the Plan will be submitted for a
determination by the Internal Revenue Service that the Plan is “qualified” under
Section 401(a) of the Internal Revenue Code.

The Plan was previously amended and restated effective as of January 1, 2009 and
is hereby again amended and restated effective as of January 1, 2013. This
amendment and restatement includes good faith amendments of the Plan that are
adopted by the Board of Directors with respect to the Pension Protection Act of
2006 and other statutes with respect to which good faith amendments are required
through the date of this amendment and restatement. Except as otherwise
specifically provided herein, a Member who is not an Employee at any time after
December 31, 2012 shall be entitled to benefits, if any, under the Plan based
upon the provisions of the Plan in effect on or prior to that date.

ARTICLE I

DEFINITIONS

SECTION 1.1. “Accrued Benefit” shall mean the benefit for a Member as determined
from time to time in accordance with the provisions of Article 4 (including
Interest Credits described in Section 4.1(a)), but subject to the limitations
set forth in Article 14 and Article 15 of this Plan and any other limitation
imposed as a condition of the Plan’s qualification under ERISA or other
applicable law.

SECTION 1.2. “Actuarial Equivalent Value” shall mean a benefit of equivalent
value computed on the basis of the appropriate mortality table and interest
rate, as follows:

(a) For the purpose of determining the Opening Balance described in Section 4.4,
the applicable mortality table prescribed by the Internal Revenue Service under
Section 417(e)(3) of the Code and 6.65% interest;

(b) For the purposes of determining the Accrued Benefit and Early Retirement
Benefit described in Section 4.1 and Section 4.2, respectively, all forms of
benefit under Article VIII to the extent based on the Participant’s Account, and
the Lump Sum Payment under Section 8.8: (i) the applicable mortality table
prescribed by the Internal Revenue Service under Section 417(e)(3) of the Code
(which currently is the GAR94 blended mortality table or such successor
mortality table as is issued by the Internal Revenue Service), and (ii) an
interest rate equal to (A) for periods prior to March 1, 2002, the annual yield
on thirty (30) year Treasury Bonds for the first day of the month, (B) for
periods between March 1, 2002 and December 31, 2007, the average of the annual
yield on thirty (30) year Treasury Bonds published by the Internal Revenue
Service, and (C) for periods beginning on or after January 1, 2008, the 30-year
corporate bond “yield curve” enacted by the Pension Protection Act of 2006,
implemented in 20% annual increments beginning in 2008, in each case using (A) a
stability period of one month (the month in which the Benefit Commencement Date
occurs), and (B) a lookback period of the three consecutive months immediately
preceding the stability period; and

(c) For the purpose of determining the optional forms of benefit payment
described in Section 8.6 for Members with respect to the Frozen Accrued Benefit
described in Section 4.8 and the Grandfather Benefit described in Section 4.9,
mortality rates shown in Attachment A of the Plan and six and seventy-five one
hundredths percent (6.75%) interest.

SECTION 1.3. “Actuary” shall mean that individual who is an “enrolled actuary”
(as defined in Section 7701(a)(35) of the Code) or that firm of actuaries which
has on its staff such an actuary, appointed by the Management Benefits and
Compensation Committee.

SECTION 1.4. “Affiliated Employer” shall mean the Company and any other employer
which is treated with the Company as a single employer pursuant to Section 414
of the Code or, solely for purposes of Article 15, Section 415(h) of the Code.



--------------------------------------------------------------------------------

SECTION 1.5. “Ameritech” means Ameritech Publishing, Inc. and/or Ameritech
Publishing of Illinois, Inc.

SECTION 1.6. “Average Final Compensation” means an Employee’s average annual
Compensation during the five (5) consecutive twelve (12) month periods in the
last ten (10) consecutive twelve (12) month periods of his or her Credited
Service (or during the total number of consecutive twelve (12) month periods if
fewer than five (5)), prior to the relevant date of calculation under this Plan,
affording the highest such average annual Compensation. If actual monthly
Compensation for any month during the one hundred twenty (120) month
computational period is unavailable, Compensation for such month shall be
determined by dividing the Member’s Compensation for the twelve (12) month
period in which such month occurs by twelve (12). For the sole purpose of
determining an Employee’s average annual Compensation, service with a
Non-Participating Affiliated Company shall be deemed Credited Service. In the
event any Employee is regularly employed for at least one thousand (1,000) hours
but less than eighteen hundred (1,800) hours, his or her earnings shall be
annualized under uniform rules adopted by the Management Benefits and
Compensation Committee.

SECTION 1.7. “Beneficiary” shall mean the person designated by a Member in
accordance with the procedures set forth in Section 6.2 as entitled to receive
benefits payable pursuant to the provisions of this Plan by virtue of such
Member’s death. Only natural persons may be a Beneficiary; a partnership,
corporation, trust, estate or other legal entity is not eligible to be a
Beneficiary under this Plan.

SECTION 1.8. “Benefit Commencement Date” shall mean the first day of the first
month for which a benefit is payable to an individual, even though the first
payment may not actually have been made at that date.

SECTION 1.9. “Board of Directors” shall mean the Board of Directors of Moody’s
Corporation. Any action authorized hereunder to be taken by the Board of
Directors may be also taken by a duly authorized committee of the Board of
Directors or a duly authorized delegates of the Board of Directors or such a
committee.

SECTION 1.10. “Change in Control” means:

(a) Any “Person,” as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Corporation, any trustee or other fiduciary holding securities under an employee
benefit plan of the Corporation, or any Corporation owned, directly or
indirectly, by the shareholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation), is or becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing twenty percent
(20%) or more of the combined voting power of the Corporation’s then outstanding
securities;

(b) during any period of twenty-four (24) months (not including any period prior
to the effective date of this provision), individuals who at the beginning of
such period constitute the Board of Directors, and any new director (other than
(i) a director designated by a person who has entered into an agreement with the
Corporation to effect a transaction described in clause (a), (c) or (d) of this
Section), (ii) a director designated by any Person (including the Corporation)
who publicly announces an intention to take or to consider taking actions
(including, but not limited to, an actual or threatened proxy contest) which if
consummated would constitute a Change in Control, or (iii) a director designated
by any Person who is the Beneficial Owner, directly or indirectly, of securities
of the Corporation representing ten percent (10%) or more of the combined voting
power of the Corporation’s securities) whose election by the Board of Directors
or nomination for election by the Corporation’s shareholders was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved cease for any reason to
constitute at least a majority thereof;

(c) the shareholders of the Corporation approve a merger or consolidation of the
Corporation with any other company, other than (i) a merger or consolidation
which would result in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation, and (ii) after which no Person holds twenty
percent (20%) or more of the combined voting power of the then outstanding
securities of the Corporation or such surviving entity; or

(d) the shareholders of the Corporation approve a plan of complete liquidation
of the Corporation or an agreement for the sale or disposition by the
Corporation of all or substantially all of the Corporation’s assets.

SECTION 1.11. “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.

SECTION 1.12. “Company” shall mean Moody’s Corporation.

 

2



--------------------------------------------------------------------------------

SECTION 1.13. “Company Credits” shall mean additions to the Retirement Account
determined in accordance with the procedures of Section 4.5.

SECTION 1.14. “Compensation” shall mean the total amount paid by the Employer to
a Member with respect to any period of Credited Service as salary, wages,
overtime, regular cash bonuses and commissions, lump sum payments in lieu of
foregone merit increases, “bonus buyouts” as the result of job changes, and any
portion of such amounts voluntarily deferred or reduced by the Member under any
employee benefit plan of the Company available to all levels of Employees of the
Company on a non-discriminatory basis upon satisfaction of eligibility
requirements and voluntarily deferred or reduced under any executive deferral
plan of the Company (provided such amounts otherwise would not have been
excluded had they not been deferred), but excluding any pension, retainers,
severance pay, special stay-on bonus payments, income derived from stock
options, stock appreciation rights and dispositions of stock acquired
thereunder, payments dependent upon any contingency after the period of Credited
Service and other special remunerations (including performance units).

In the case of a Member who is transferred to an Affiliated Employer which is
not an Employer during a year, Compensation shall be the amount received by the
Member prior to such transfer. If a Member’s Service with the Company is
continued during a period of authorized leave of absence, for the purposes of
determining Average Final Compensation and Company Credits, the Member shall be
deemed to continue to receive the salary he or she was receiving at the time
such leave commenced if the leave of absence was for the purposes of military
service. In all cases of paid leave, the Member’s Compensation during such
period of leave shall be included for the purposes of determining Average Final
Compensation and Retirement Credits.

In no event, however, for any twelve (12) month period to which
Section 401(a)(17) of the Code applies, will the Compensation in a twelve
(12) month period taken into account under the Plan exceed Two Hundred Thousand
Dollars ($200,000), or such indexed amount as may have been in effect under
Section 401(a)(17) of the Code for the beginning of the twelve (12) month
period, or as may be prescribed under Section 401(a)(17) of the Code for any
twelve (12) month period by the Secretary of the Treasury from time to time.

Unless otherwise provided under the Plan, each Section 401(a)(17) Employee’s
accrued benefit under this Plan shall be the greater of the accrued benefit
determined for the Employee under (a) or (b) below:

(a) the Employee’s accrued benefit determined with respect to the benefit
formula applicable under the Prior Plan for the Plan Year beginning on or after
January 1, 1994, as applied to the Employee’s total years of service taken into
account under the Plan for the purposes of benefit accruals, or

(b) the sum of:

(i) the Employee’s accrued benefit as of the last day of the last Plan Year
beginning before January 1, 1994, frozen in accordance with
Section 1.401(a)(4)-13 of the Treasury Regulations, and

(ii) the Employee’s accrued benefit determined under the benefit formula
applicable for the Plan Year beginning on or after January 1, 1994, as applied
to the Employee’s years of service credited to the Employee for Plan Years
beginning on or after January 1, 1994, for purposes of benefit accruals.

A Section 401(a)(17) Employee means an Employee whose current accrued benefit as
of a date on or after the first day of the Plan Year beginning on or after
January 1, 1994, is based on compensation for a year beginning prior to the
first day of the first Plan Year beginning on or after January 1, 1994, that
exceeded One Hundred Fifty Thousand Dollars ($150,000).

SECTION 1.15. “Computation Period” shall mean the Plan Year, except for purposes
of determining eligibility, in which case, it shall mean the twelve (12) month
period commencing with the Employee’s Employment Commencement Date or
Re-employment Commencement Date. If the Eligible Employee fails to satisfy the
requirements for eligibility in that twelve (12) month period, the Computation
Period for determining eligibility for that Eligible Employee shall thereafter
be the Plan Year that begins within such twelve (12) month period and each Plan
Year thereafter.

SECTION 1.16. “Credited Service” shall mean Years of Service as an Employee and
a Member, as determined in accordance with Article 2, including all Years of
“Credited Service” under The Dun & Bradstreet Retirement Account; Credited
Service shall not include (a) any period of service with respect to which a
distribution shall have been made pursuant to Section 16.2 which shall not have
been restored as provided therein; or (b) any period of Service with the
Partnership or Ameritech.

SECTION 1.17. “Deferred Vested Benefit” shall mean the benefit to which a vested
Member would be entitled after a Severance Date, if the Member is not eligible
to receive an Early Retirement Benefit as of such date under the terms of the
Plan.

 

3



--------------------------------------------------------------------------------

SECTION 1.18. “Defined Benefit Dollar Limitation” shall mean the limitation set
forth in Section 415(b)(1) of the Code.

SECTION 1.19. “Early Retirement Benefit” shall mean the benefit to which a
Member would be entitled in the event of his or her retirement on his or her
Early Retirement Date.

SECTION 1.20. “Early Retirement Date” shall mean the first day of the calendar
month coincident with or next following the Member’s Severance Date, if such
date is earlier than his or her Normal Retirement Date and if the Member is
eligible for Early Retirement under the terms of the Plan as described in
Article 5.

SECTION 1.21. “Effective Date” shall mean the Effective Time, as such term is
defined in the Employee Benefits Agreement entered into as of September 30,
2000, between The Dun & Bradstreet Corporation and The New D&B Corporation,
following its adoption by the Board of Directors of the Company.

SECTION 1.22. “Eligibility Service” shall mean Service as counted for
determining an Employee’s right to become a Member in the Plan, as determined in
accordance with the provisions of Article 2.

SECTION 1.23. “Eligible Employee” shall mean an Employee of an Employer, who is
entitled to participate in the Plan upon meeting the requirements of
Section 3.1, other than (a) an Employee whose terms and conditions of employment
are the subject of a collective bargaining agreement except to the extent that
participation in the Plan is expressly provided for in writing pursuant to such
agreement, (b) a Leased Employee, or (c) any Employee on temporary assignment to
the United States who continues to participate in one or more retirement plans
maintained by an Affiliated Employer. Notwithstanding the foregoing, no Employee
who commences or recommences employment with an Employer on or after January 1,
2008 shall accrue any benefit under the Plan (provided, however, that an
Employee who directly transfers employment from an Employer to an Affiliated
Entity and who was eligible to accrue benefits under the Plan immediately prior
to such transfer shall continue to accrue benefits pursuant to the terms of the
Plan while continuously employed by such Affiliated Employer).

SECTION 1.24. “Employee” shall mean any person who is a common-law employee or a
Leased Employee of an Employer or an Affiliated Employer, any United States
citizen who is employed by a “foreign affiliate” (as defined in
Section 3121(l)(8) of the Code), provided that such person is covered by an
agreement entered into by the Company under Section 3121(l) of the Code, and any
United States citizen who is employed by a “domestic subsidiary” as defined in
Section 407(a)(2) of the Code.

SECTION 1.25. “Employer” shall mean Moody’s Corporation or any successor
company, and such of its partially or wholly-owned subsidiary companies as may
from time to time, be authorized by the Board of Directors to participate in the
Plan with respect to all or some of its Eligible Employees and which have
adopted the Plan (either under the provisions of the Plan as then constituted or
under whatever modifications to such provisions as the Board of Directors may
determine in its sole discretion).

SECTION 1.26. “Employment Commencement Date” shall mean the date on which an
Employee is first credited with an Hour of Service.

SECTION 1.27. “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.

SECTION 1.28. “Former Employee” shall mean a person who was an Employee and who
is no longer in the employment of the Employer or an Affiliated Employer.

SECTION 1.29. “Frozen Accrued Benefit” shall mean the benefit described in
Section 4.8.

SECTION 1.30. “Fund” shall mean any fund provided for in a trust arrangement, or
a combination of a trust arrangement and one or more insurance company
contracts, which is held by a funding agent, to which contributions under the
Plan are made, and out of which benefits are paid to Members or otherwise
provided for.

SECTION 1.31. “Grandfather Benefit Amount” shall mean the minimum benefit amount
to which certain Members are entitled as described in Section 4.9.

SECTION 1.32. “Highly Compensated Employee” shall mean an Eligible Employee who
performs service during the Determination Year and is described in one or more
of the following groups in accordance with applicable Treasury regulations:

(a) was a five percent (5%) owner as defined in Section 416(i)(1)(B)(i) of the
Code, at any time during the Determination Year or the Look-back Year; or

 

4



--------------------------------------------------------------------------------

(b) received Compensation in excess of Eighty Thousand Dollars ($80,000) (as
adjusted annually for increases in the cost of living in accordance with
Section 415(d) of the Code) during the Look-back Year.

A Former Employee shall be treated as a Highly Compensated Employee if such
former Employee had a separation year prior to the Determination Year and was a
Highly Compensated active Employee for either (i) such Employee’s separation
year or (ii) any Determination Year ending on or after the Employee’s
fifty-fifth (55th) birthday. For this purpose, a separation year is the
Determination Year in which the Employee separates from service.

Notwithstanding anything to the contrary in this Plan, Sections 414(b), (c),
(m), (n) and (o) of the Code are applied prior to determining whether an
Employee is a Highly Compensated Employee.

For purposes of this Section,

 

  (A) “Compensation” shall mean compensation as defined in Section 414(q)(7) of
the Code.

 

  (B) “Determination Year” shall mean the Plan Year for which the determination
of who is Highly Compensated is being made.

 

  (C) “Look-back Year” shall mean the twelve (12) month period preceding the
Determination Year.

SECTION 1.33. “Hour of Service” shall mean an hour of service calculated in
accordance with the provisions of Article 2.

SECTION 1.34. “Integrated Amount” shall mean any amounts transferred to the
Prior Plan under the provisions of the Employee Retirement Plan of Dun &
Bradstreet Companies, Inc. (including interest thereon as provided in the
Predecessor Plan) attributable to amounts vested in a Member under a qualified
plan maintained by a business entity merged into or otherwise acquired by The
Dun & Bradstreet Corporation prior to December 31, 1975.

SECTION 1.35. “Interest Credit” shall mean additions to the Retirement Account
determined in accordance with the procedures of Section 4.7.

SECTION 1.36. “Leased Employee” shall mean any person (other than an employee of
the recipient) who pursuant to an agreement between the recipient and any other
person (“leasing organization”) has performed services for the recipient (or for
the recipient and related persons determined in accordance with
Section 414(n)(6) of the Code) on a substantially full time basis for a period
of at least one year, and such services are performed under primary direction or
control by the recipient. Contributions or benefits provided a leased employee
by the leasing organization which are attributable to services performed for the
recipient employer shall be treated as provided by the recipient employer. A
leased employee shall not be considered an employee of the recipient if:
(i) such employee is covered by a money purchase pension plan providing: (1) a
nonintegrated employer contribution rate of at least 10 percent of compensation,
as defined in Section 415(c)(3) of the Code, but including amounts contributed
pursuant to a salary reduction agreement which are excludable from the
employee’s gross income under Section 125, Section 402(e)(3),
Section 402(h)(1)(B) or Section 403(b) of the Code, (2) immediate participation,
and (3) full and immediate vesting; and (ii) leased employees do not constitute
more than 20 percent of the recipient’s nonhighly compensated work force.

SECTION 1.37. “Limitation Year” shall mean the twelve (12) month period ending
on each December 31.

SECTION 1.38. “Management Benefits and Compensation Committee” shall mean the
Board of Directors and the Management Benefits and Compensation Committee
appointed pursuant to Section 10.1.

SECTION 1.39. “Member” shall mean an Eligible Employee who meets the
requirements for membership and begins participation in the Plan pursuant to
Article 3 and who is entitled or may become entitled to the payment of benefits
under the Plan.

SECTION 1.40. “Minimum Benefit” means:

(a) with respect to Members who were participating in the Employee Retirement
Plan of Dun & Bradstreet Companies, Inc. on December 31, 1975, the provisions
which were applicable to such Members participating in such plan on December 31,
1966;

 

5



--------------------------------------------------------------------------------

(b) with respect to Members who were participating in the Employees Retirement
Plan of The Reuben H. Donnelley Corporation on December 31, 1975, the provisions
which were applicable to such Members participating in such plan on
December 1968.

(c) with respect to Members participating in the Nielsen Plan on December 31,
1987, who become Members of the Prior Plan on January 1, 1988, the benefit
accrued through December 31, 1987 determined in accordance with the provisions
of the Nielsen Plan as in effect on such date; provided, however, the Member is
vested in such benefit as of such date or becomes vested by reason of Service
under the Prior Plan after January 1, 1988; and

(d) with respect to Members participating in the I.M.S. Plan on December 31,
1992, who remained Members of the Prior Plan on January 1, 1993, the benefit
accrued through December 31, 1992 determined in accordance with the provisions
of the I.M.S. Plan as in effect on such date; provided, however, the Member is
vested in such benefit as of such date or became vested by reason of Service
under the Prior Plan after January 1, 1993.

SECTION 1.41. “Named Fiduciary” shall mean a fiduciary designated as such under
the provisions of Article 13.

SECTION 1.42. “Normal Retirement Age” shall mean the time a Member attains age
sixty-five (65).

SECTION 1.43. “Normal Retirement Benefit” shall mean the benefit to which a
Member would be entitled in the event of his or her retirement on his or her
Normal Retirement Date.

SECTION 1.44. “Normal Retirement Date” means the first day of the calendar month
coincident with or next following the Member’s attainment of Normal Retirement
Age.

SECTION 1.45. “Opening Balance” shall mean, for those Members who were members
of the Prior Plan, the single sum amount described in Section 4.4.

SECTION 1.46. “Partnership” shall mean DonTech General Partnership, an Illinois
general partnership.

SECTION 1.47. “Period of Service” shall mean the period of time commencing on
the Employee’s Employment Commencement Date or Re-employment Commencement Date,
whichever is applicable, and ending on the Severance Date following such
Employment Commencement Date or Re-employment Commencement Date. Period of
Service shall be computed in one twelfths (1/12ths) of a year, with a full month
being granted for each completed and partial month.

SECTION 1.48. “Period of Severance” shall mean the period of time commencing on
the Severance Date and ending on the date the Employee again performs an Hour of
Service for an Employer.

SECTION 1.49. “Plan” shall mean The Moody’s Corporation Retirement Account, as
embodied herein, and any amendments thereto.

SECTION 1.50. “Plan Sponsor” shall mean Moody’s Corporation.

SECTION 1.51. “Plan Year” shall mean the period beginning on January 1 and
ending on December 31.

SECTION 1.52. “Postponed Retirement Benefit” shall mean the benefit to which a
Member would be entitled in the event of his or her retirement after his or her
Normal Retirement Date.

SECTION 1.53. “Postponed Retirement Date” shall mean the first day of the month
coincident with or next following the Member’s Severance Date, if such date is
later than the Member’s Normal Retirement Date.

SECTION 1.54. “Predecessor Plan” shall mean the Employee Retirement Plan of The
Dun & Bradstreet Companies, Inc. or the Employees Retirement Plan of The Reuben
H. Donnelley Corporation, as such plan shall have been in effect on December 31,
1975.

SECTION 1.55. “Prior Plan” shall mean the Master Retirement Plan of The Dun &
Bradstreet Corporation, which was amended and restated to become The Dun &
Bradstreet Retirement Account (the “D&B Plan”).

SECTION 1.56. “Qualified Joint and Survivor Annuity” shall have the meaning
ascribed to such term in Section 8.3.

 

6



--------------------------------------------------------------------------------

SECTION 1.57. “Re-employment Commencement Date” shall mean the first date,
following a Period of Severance, that the Employee again performs an Hour of
Service for an Affiliated Employer.

SECTION 1.58. “Retirement Account” shall mean the notional account used to
calculate benefits under this Plan in accordance with the procedures of
Article 4.

SECTION 1.59. “Service” shall mean an Employee’s period of employment with an
Employer or an Affiliated Employer that is counted as “Service” in accordance
with Article 2. Service shall include employment with any other corporation,
company or business which has become or may become related to the Company by
purchase, acquisition, merger, consolidation, or otherwise to the extent such
service has been approved as Service by the Board of Directors, and solely for
the purpose of determining eligibility for benefits under Article 5, the
Employee’s period of employment with the Partnership or Ameritech. In the case
of any Employee employed by Wall Street Analytics, Inc. (subsequently renamed
Moody’s Wall Street Analytics, Inc.) on December 18, 2006, Service shall also
include the Employee’s period of employment with Wall Street Analytics, Inc.
prior to December 18, 2006, for purposes of determining: (i) Eligibility Service
(provided, however, that in no event may an Eligible Employee of Wall Street
Analytics, Inc. become a Member prior to January 1, 2007), (ii) Credited Service
in computing Company Credits under Plan Section 4.5, and (iii) Vesting Service
in determining eligibility for benefits under Article 5.

SECTION 1.60. “Severance Date” shall mean the earlier of:

(a) the date on which the Employee resigns, is discharged or dies; or

(b) the date following a twelve (12) month period in which the Employee remains
absent from employment (with or without pay) for any reason other than maternity
or paternity leave of absence, resignation, discharge or death (such as
vacation, holiday, sickness, disability, leave of absence or layoff); or

(c) the date following a twenty-four (24) month period in which the Employee
remains absent from employment (with or without pay) for a maternity or
paternity leave including:

 

  (i) the individual’s pregnancy; or

 

  (ii) childbirth; or

 

  (iii) adoption of a child; or

 

  (iv) child care immediately after the birth or adoption of a child;

provided, however, the period between the first and second anniversary will be
treated as neither a Period of Severance nor a Period of Service.

SECTION 1.61. “Spouse” shall mean the spouse of a Member. Effective as of
September 16, 2013 (or, if a different date is permitted or required by Internal
Revenue Service guidance for any particular purpose, the date specified in such
guidance for such purpose), such determination shall be made based on the laws
of the state where the marriage is initially established as provided in Revenue
Ruling 2013-17.

SECTION 1.62. “Trust” shall mean any trust established under an agreement
between the Company and a Trustee under which any portion of the Fund is held,
and shall include any and all amendments to the trust agreement.

SECTION 1.63. “Trustee” shall mean any trustee holding any portion of the Fund
under a Trust agreement forming a part of the Plan.

SECTION 1.64. “Vesting Service” shall mean Service as counted for determining an
Employee’s right to benefits under the Plan, as determined in accordance with
Article 2 and Article 5.

SECTION 1.65. “Year of Service” shall mean a Computation Period during which the
Employee is credited with one thousand (1,000) or more Hours of Service, under
the rules of Article 2.

 

7



--------------------------------------------------------------------------------

ARTICLE II

SERVICE COUNTING RULES

SECTION 2.1. Hours of Service General Rule An Employee shall be credited with an
Hour of Service for:

(a) Each hour for which a person is directly or indirectly paid by, or entitled
to payment from, the Employer or an Affiliated Employer for the performance of
duties. These hours shall be credited to the person during the appropriate
Computation Period in which the duties are performed;

(b) Each hour for which a person is directly or indirectly paid by, or entitled
to payment from, the Employer or an Affiliated Employer for reasons other than
for the performance of duties (such as vacation, holiday, illness, incapacity
(including disability), jury duty, military duty, leave of absence or layoff).
These hours shall be credited to the Employee during the Computation Period in
which the nonperformance of duties occurs. The computation of non-work hours
described in this subsection will be computed in accordance with the provisions
of the Department of Labor Regulation Section 2530.200b-2;

(c) Each hour for which back pay, irrespective of mitigation of damages, has
been either awarded or agreed to by the Employer or an Affiliated Employer.
These hours will be credited to the person for the Plan Year to which the award
or agreement pertains; and

(d) Each hour for which an Employee is not paid or entitled to pay but during
which the Employee is absent for a period of military service or otherwise and
during which reemployment rights are protected by law, but only if the Employee
returns to employment within the time required by law.

SECTION 2.2. Eligibility Service An Eligible Employee who is a full-time
associate shall be credited with one (1) year of Eligibility Service for each
Computation Period during which he or she completes a coincident period of
Service. An Eligible Employee who is a part-time associate shall be credited
with one (1) year of Eligibility Service for each Computation Period during
which he or she is credited with one thousand (1,000) or more Hours of Service.
For this purpose, Hours of Service shall include Hours of Service with the
Employer and any Affiliated Employer, regardless of whether the Affiliated
Employer is an Employer for the purpose of this Plan. Hours of Service shall
include Hours of Service with the Employer and any Affiliated Employer prior to
the Effective Date.

SECTION 2.3. Vesting Service - General Rule: An Employee shall be credited with
Vesting Service equal to the total of (i) his or her Period(s) of Service with
an Employer or an Affiliated Employer and (ii) any Period(s) of Severance that
are less than twelve (12) months, less any Period(s) of Service or Severance
during any calendar year which ends prior to the Employee’s attainment of age
eighteen (18). Vesting Service shall be computed in one-twelfths (1/12ths) of a
year, with a full month being granted for each completed and partial calendar
month.

(a) Special Rules for Vesting Service Prior to Effective Date An Eligible
Employee who became a Member of the Plan as of the Effective Date, shall be
credited with Vesting Service for the period of time prior to the Effective Date
in accordance with the terms of The Dun & Bradstreet Corporation Retirement
Account as of such date.

(b) Special Rules for Vesting Service during Leaves of Absence A period of
authorized leave of absence for a purpose approved by the Management Benefits
and Compensation Committee under uniform rules, or absence for the purpose of
military service pursuant to the requirements of law or by enlistment for not
longer than the minimum period required by law, or, to the extent protected by
applicable law, absence for any other purpose, shall be counted as Vesting
Service if the Employee resumes his or her service as an Employee at the end of
such leave of absence or within the period prescribed by law for the exercise of
reemployment rights.

(c) Break in Vesting Service. Notwithstanding anything to the contrary in this
Section 2.3, a former Member who incurs a Severance Date, and who is later
re-employed by an Employer as an Employee after incurring a Period of Severance
equal to the greater of five (5) or the number of Years of Service the former
Member had as of his Severance Date, shall not be receive credit for any Vesting
Service earned prior to the Member’s Re-Employment Commencement Date for
purposes of continuing to vest in any benefits earned prior to the Re-Employment
Commencement Date or for vesting in any benefits earned after the Re-Employment
Commencement Date.

 

8



--------------------------------------------------------------------------------

SECTION 2.4. Credited Service A full-time Employee shall be credited with
Credited Service equal to his or her Period(s) of Service as a Member. Credited
Service shall be computed in one-twelfths (1/12ths) of a year, with a full month
being granted for each completed and partial calendar month. An Employee who is
a part-time Employee will be entitled to a full or fractional year of Credited
Service for each year during which he or she is a Member under this Plan, as
follows:

 

Hours of Service

 

Years of Credited Service

1,800 and over

  1.0

1,600 to 1,799

  0.9

1,400 to 1,599

  0.8

1,200 to 1,399

  0.7

1,000 to 1,199

  0.6

less than 1,000

  0.0

Notwithstanding the above, for purposes of determining Credited Service for
Periods of Service prior to January 1, 1997, Credited Service shall be
determined in accordance with the provisions of the Prior Plan.

 

9



--------------------------------------------------------------------------------

ARTICLE III

MEMBERSHIP AND TRANSFERS

SECTION 3.1. Eligibility Each Eligible Employee who was a member in The D&B Plan
immediately prior to the Effective Date shall become a Member as of the
Effective Date, in accordance with the provisions hereof. Each other Eligible
Employee shall become a Member in the Plan on the first day of the month
coincident with or next following the date the Eligible Employee attains age 21
and completes one (1) year of Eligibility Service. Notwithstanding any other
provision of the Plan to the contrary, no Employee who commences employment with
an Employer on or after January 1, 2008 shall participate in the Plan (provided,
however, that an Employee who directly transfers employment from an Employer to
an Affiliated Entity and who was eligible to accrue benefits under the Plan
immediately prior to such transfer shall continue to actively participate in the
Plan while continuously employed by such Affiliated Employer).

SECTION 3.2. Eligibility upon Re-employment

(a) A former Member, whether or not vested as described in Article 5, who incurs
a Severance Date, and who is later re-employed by an Employer as an Eligible
Employee prior to incurring a Period of Severance equal to the greater of five
(5) or the number of Years of Service the former Member had as of his Severance
Date (or, with respect to a part-time Eligible Employee, before experiencing
five (5) consecutive One-Year Breaks in Service), shall participate in the Plan
as of the first day of the first calendar month following his or her
Re-Employment Commencement Date.

(b) A former Member who was not previously vested in his or her Accrued Benefit
pursuant to Article 5 and who is subsequently reemployed by an Employer as an
Eligible Employee after incurring a Period of Severance of five (5) years or
more (or, with respect to a part-time Eligible Employee, after experiencing five
(5) consecutive One-Year Breaks in Service), shall become a Member and begin
participation in the Plan in accordance with Section 3.1.

(c) A former Eligible Employee who did not satisfy the eligibility requirements
of Section 3.1 prior to his or her Severance Date and who is subsequently
reemployed by an Employer as an Eligible Employee shall become a Member and
begin participation in the Plan in accordance with Section 3.1.

(d) For purposes hereof, a “One-Year Break in Service” means each one-year
Computation Period during which an Employee is credited with less than 501 Hours
of Service.

(e) Notwithstanding any other provision of the Plan to the contrary, no Employee
who commences reemployment with an Employer on or after January 1, 2008 shall
accrue any additional benefit under the Plan (provided, however, that an
Employee who directly transfers employment from an Employer to an Affiliated
Entity and who was eligible to accrue benefits under the Plan immediately prior
to such transfer shall continue to accrue benefits pursuant to the terms of the
Plan while continuously employed by such Affiliated Employer).

SECTION 3.3. Termination of Membership A Member who incurs a Severance Date at a
time when he or she is not entitled to a vested Accrued Benefit shall cease to
be a Member at such time, and shall be deemed to have received a distribution of
the value of his or her vested benefits hereunder. A Member who incurs a
Severance Date and who is entitled to a vested Accrued Benefit shall cease
Membership upon receipt of all payments to which he or she is entitled
hereunder.

SECTION 3.4. Suspension of Membership A Member who ceases to be an Eligible
Employee without incurring a Severance Date shall be deemed to have incurred a
Severance Date for purposes of Section 4.5 on the date on which he or she ceased
to be an Eligible Employee; provided, however, that except to the extent
otherwise provided herein, such Employee shall continue to be treated as a
Member for all other purposes under the Plan and shall continue to earn Vesting
Service for as long as he or she continues to remain in the employ of an
Affiliated Employer.

SECTION 3.5. Restoration of Membership after Suspension If a Member’s membership
is suspended for purposes of Section 4.5 pursuant to Section 3.4 above, such
suspension shall terminate as of the first day of the first calendar month
following the date on which the Member again becomes an Eligible Employee.

ARTICLE IV

BENEFIT AMOUNTS

SECTION 4.1. Accrued Benefit A Member’s Accrued Benefit, as determined from time
to time hereunder, shall be the largest of the following amounts:

(a) the amount of a single life annuity commencing as of the Member’s Normal
Retirement Date (or on the date of determination if such date is after the
Normal Retirement Date), which is the Actuarial Equivalent Value of the amount
credited to such Member’s Retirement Account as provided in this Article 4
(including Interest Credits pursuant to Section 4.7 through Normal Retirement
Date if the date of determination is before such date);

 

10



--------------------------------------------------------------------------------

(b) the Member’s Frozen Accrued Benefit (as such term is defined in Section 4.8
below) commencing as of the Member’s Normal Retirement Date (or on the date of
determination if such date is after the Normal Retirement Date); or

(c) for a Member who, as of January 1, 1997: (i) had attained age fifty (50) and
was credited with at least ten (10) Years of Vesting Service; (ii) had attained
an age which, when added to his or her years of Vesting Service, was equal to or
greater than seventy (70); or (iii) had attained age sixty-five (65), the
Grandfather Benefit Amount (as such term is defined in Section 4.9 below)
commencing as of the Member’s Normal Retirement Date (or on the date of
determination if such date is after the Normal Retirement Date).

A Member’s Accrued Benefit as determined pursuant to this Section 4.1 from time
to time shall be subject to the limitations set forth in Article 14 and
Article 15 or otherwise as may be specified under the terms of the Plan or under
any other limitations imposed as a condition of the Plan’s qualification or
continued qualification under the Code, ERISA, or other applicable law.

SECTION 4.2. Early Retirement Benefit A Member’s Early Retirement Benefit, as
determined from time to time hereunder, shall be the largest of the following
amounts:

(a) the amount of a single life annuity commencing as of the Member’s Early
Retirement Date, which is the Actuarial Equivalent Value of the amount credited
to such Member’s Retirement Account as provided in this Article 4;

(b) the Member’s Frozen Accrued Benefit (as such term is defined in
Section 4.8), commencing as of the Member’s Early Retirement Date, multiplied by
the percentage determined in accordance with the following table:

 

If Benefit Commencement is month following attainment of Age:

   % of Accrued Benefit if less
than 35 Years of Service:     % of Accrued Benefit if 35 or
more Years of Service:  

64

     97.0 %      100.0 % 

63

     94.0 %      100.0 % 

62

     91.0 %      100.0 % 

61

     88.0 %      100.0 % 

60

     85.0 %      100.0 % 

59

     82.0 %      97.0 % 

58

     79.0 %      94.0 % 

57

     76.0 %      91.0 % 

56

     73.0 %      88.0 % 

55

     70.0 %      85.0 % 

If the commencement date is a month other than the month immediately following
the Member’s birth date, an interpolated percentage shall be used.

(c) for a Member who, as of January 1, 1997, had satisfied the age and service
conditions of paragraph 4.1(c), the Grandfather Benefit Amount (as such term is
defined in Section 4.9) commencing as of the Member’s Normal Retirement Date (or
on the date of determination if such date is after the Normal Retirement Date)
or Early Retirement Date, multiplied by the percentage determined in accordance
with the table set forth below. For purposes of this paragraph 4.2(c), a full
month is credited for each completed and partial month of attained age.

 

11



--------------------------------------------------------------------------------

Commencement Date is month following Attainment of Age:

   % of Accrued Benefit if less
than 35 Years of Service:     % of Accrued Benefit if 35
or more Years of Service:  

64

     97.0 %      100.0 % 

63

     94.0 %      100.0 % 

62

     91.0 %      100.0 % 

61

     88.0 %      100.0 % 

60

     85.0 %      100.0 % 

59

     82.0 %      97.0 % 

58

     79.0 %      94.0 % 

57

     76.0 %      91.0 % 

56

     73.0 %      88.0 % 

55

     70.0 %      85.0 % 

If the commencement date is a month other than the month immediately following
the Member’s birth date, an interpolated percentage shall be used.

SECTION 4.3. Retirement Account A notional Retirement Account shall be created
and maintained for each Member. The amount credited to such account shall be
equal to the sum of the Opening Balance, if any, Company Credits, and monthly
Interest Credits thereon, as provided in this Article 4. A Member’s Retirement
Account shall be created and maintained solely for the purpose of calculating
benefits under this Plan, and shall not represent any share of the Fund nor
entitle the Member to any share in the earnings of the Fund.

SECTION 4.4. Opening Balance For a Member who was a Member of the Prior Plan and
who was an Employee as of January 1, 1997, the “Opening Balance” of the
Retirement Account shall be a single sum amount equal to the Actuarial
Equivalent Value, as of December 31, 1996, of the Normal Retirement Benefit such
Member had accrued under the terms of the Prior Plan as of December 31, 1996.
The Opening Balance shall be determined using the Member’s Credited Service,
Average Final Compensation and age as of December 31, 1996. For all other
Members, the Opening Balance shall equal zero (0).

 

12



--------------------------------------------------------------------------------

SECTION 4.5. Company Credits For each calendar month beginning on and after
January 1, 1997, a Member’s Retirement Account shall be credited with monthly
Company Credits in an amount determined pursuant to the table set forth below,
multiplied by his or her Compensation for such month. For purposes of
determining Credited Service under this Section 4.5, a full month shall be
credited for each completed and partial month.

 

Age and Credited Service as of End of Month

  

Company Credits

 

Less than 26

     3.00 % 

27-28

     3.05 % 

29-30

     3.20 % 

31-32

     3.35 % 

33-34

     3.50 % 

35-40

     4.00 % 

41-42

     4.15 % 

43-44

     4.35 % 

45-50

     5.00 % 

51

     5.20 % 

52-54

     5.40 % 

55-64

     7.50 % 

65-74

     9.00 % 

75-84

     10.50 % 

85 or more

     12.50 % 

Notwithstanding any other provision of the Plan to the contrary, no Employee who
commences or recommences employment with an Employer on or after January 1, 2008
shall be credited with any Company Credits (provided, however, that an Employee
who directly transfers employment from an Employer to an Affiliated Entity and
who was eligible to accrue benefits under the Plan immediately prior to such
transfer shall continue to be credited with Company Credits while continuously
employed by such Affiliated Employer).

SECTION 4.6. Monthly Allocation of Company Credits A Member’s Company Credits
shall be allocated to his or her Retirement Account as of the end of each
calendar month.

SECTION 4.7. Interest Credits A Member’s Retirement Account, including the
Retirement Account of a Member who is no longer actively employed by an Employer
or an Affiliated Employer, shall be credited as of the last day of each calendar
month with a notional Interest Credit calculated by multiplying the Member’s
Retirement Account as of the last day of the prior calendar month by one-twelfth
(1/12th) of the annual yield on thirty (30) Year Treasury Bonds published by the
Internal Revenue Service for the month immediately prior to the month with
respect to which such Interest Credit is being made. However, in no event shall
the compounded annual Interest Credit be less than four and one-half percent
(4.5%).

Interest Credits will cease to be added to a Member’s Retirement Account as of
the Member’s Benefit Commencement Date.

SECTION 4.8. Preservation of Accrued Benefit of Prior Plan If the Member was a
Member of the Prior Plan, the accrued benefit under the Prior Plan of such
Member shall be calculated as of December 31, 1996, and shall be the Member’s
Frozen Accrued Benefit. The Frozen Accrued Benefit shall be calculated using the
Credited Service and Average Final Compensation used in Section 4.4 above to
determine the Opening Balance in the Member’s Retirement Account. The Member
shall be entitled, notwithstanding any other provision to the contrary, to
receive as a minimum benefit under this Plan his or her Frozen Accrued Benefit
in any of the optional forms of benefit that were available to the Member under
the terms of the Prior Plan, including any early retirement subsidies to which
the Member might be entitled under the Prior Plan. If the Member’s Accrued
Benefit exceeds the Actuarial Equivalent Value of the Member’s Frozen Accrued
Benefit, the difference shall be paid to him or her in the manner provided in
Article 8.

SECTION 4.9. Grandfather Benefit Amount A Member who, as of January 1, 1997, had
satisfied the age and service requirements set forth in paragraph 4.1(c) hereof,
shall be entitled to a minimum benefit equal to the amount such Member would
have received had the terms of the Prior Plan remained in effect and had the
Member remained a Member of the Prior Plan until his or her Severance Date. The
determination of a Member’s Grandfather Benefit Amount shall be based upon the
Member’s actual Credited Service and Average Final Compensation at the time of
such determination. Except as otherwise provided in Section 8.6, a Member who is
entitled to the Grandfather Benefit Amount may elect only those optional forms
of benefit which were available to the Member under the Prior Plan.

 

13



--------------------------------------------------------------------------------

SECTION 4.10. Restoration of Retirement Account If a Member who incurs a
Severance Date and is subsequently rehired by an Employer (a) was not fully
vested in his or her Retirement Account in accordance with Article 5 hereof as
of such Severance Date and (b) has a Period of Severance of less than five
(5) years, such Member shall have his or her Retirement Account reinstated as of
his or her Re-employment Commencement Date, and shall thereafter continue to
vest in such Account in accordance with Article 5 hereof. The reinstated
Retirement Account shall be equal to the Retirement Account as of the Severance
Date. For any Member who has a Severance Date prior to the January 1, 1997, the
reinstated Retirement Account is the Actuarial Equivalent Value as of the
Re-employment Commencement Date of the Normal Retirement Benefit such Member had
accrued under the terms of the Prior Plan as of his or her Severance Date. The
reinstated Retirement Account shall be determined using the Member’s age as of
the Re-employment Commencement Date, and the Actuarial Equivalent basis as of
the Re-employment Commencement Date, as defined in Section 1.2(a), except that
the interest rate shall be equal to the annual yield on thirty (30) Year
Treasury Bonds published by the Internal Revenue Service for the immediately
prior month.

ARTICLE V

ENTITLEMENT TO BENEFITS

SECTION 5.1. Normal Retirement A Member who retires from employment with the
Employer at Normal Retirement Age shall be entitled to receive one hundred
percent (100%) of his or her Accrued Benefit as of his or her Normal Retirement
Date in the manner provided under Article 8.

SECTION 5.2. Postponed Retirement A Member who remains an Eligible Employee
after his or her Normal Retirement Date shall continue to participate in this
Plan, and his or her Retirement Account shall continue to be credited with
Company Credits and Interest Credits, until his or her Postponed Retirement
Date. Such Member shall be entitled to receive one hundred percent (100%) of his
or her Accrued Benefit as of his or her Postponed Retirement Date in the manner
provided under Article 8.

SECTION 5.3. Early Retirement A Member who has attained age fifty-five (55) and
completed ten (10) years of Vesting Service may retire at any time and may elect
to receive one hundred percent (100%) of his or her Early Retirement Benefit as
of his or her Early Retirement Date in the manner provided under Article 8. As
an alternative, a Member may elect to defer receipt of his or her benefit to a
later Benefit Commencement Date (but in no event later than the time specified
in Section 8.2 hereof), in which case the Member’s Retirement Account shall
continue to be credited with Interest Credits until such Benefit Commencement
Date. The Member then shall be entitled to receive one hundred percent (100%) of
his or her Accrued Benefit as of such later Benefit Commencement Date in the
manner provided in Article 8.

SECTION 5.4. Disability If a Member who has at least five (5) Years of Vesting
Service becomes totally and permanently disabled while in the active service of
the Employer or an Affiliated Employer, he or she shall become entitled to
benefits under the provisions of Article 7 hereof provided that satisfactory
evidence of such disability is furnished to the Management Benefits and
Compensation Committee.

SECTION 5.5. Termination of Employment A Member whose employment with the
Employer and an Affiliated Employer is terminated for any reason other than
retirement in accordance with Sections 5.1, 5.2 or 5.3, disability in accordance
with Section 5.4, or death in accordance with Section 5.7, shall be entitled to
receive a percentage of his or her Accrued Benefit in accordance with the
following schedule:

 

If the Member’s Years of Vesting Service are:

   The Vested Portion of the
Accrued Benefit is:

Less than 5 (Less than 3 for Members who complete at least one Hour of Service
on or after January 1, 2008)

   0%

5 or more (3 or more for Members who complete at least one Hour of Service on or
after January 1, 2008)

   100%

Notwithstanding the foregoing, a Member shall be one hundred percent
(100%) vested in his or her Accrued Benefit as of the date a Change in Control
occurs. The vested portion of the Accrued Benefit shall be payable as of the
Member’s Normal Retirement Age in the manner provided in Article 8. As an
alternative, such Member may elect to begin receipt of his or her benefits at an
earlier Benefit Commencement Date that follows the Member’s attainment of age
fifty-five (55), as provided in Article 8.

 

14



--------------------------------------------------------------------------------

SECTION 5.6. Vesting on Plan Termination Notwithstanding anything contained
herein to the contrary, in the event of the termination of the Plan, no further
contributions shall be made hereunder, and the right of each Member to benefits
accrued to the date of termination, to the extent funded, shall be
nonforfeitable, and the assets of the Plan in the even of such termination shall
be allocated among Members and their beneficiaries in accordance with the
provisions of Section 4044 of ERISA. In the event of a partial termination of
the Plan, the right of each member to benefits accrued to the date of such
partial termination, to the extent funded, shall be nonforfeitable.

SECTION 5.7. Death If, after having earned five (5) or more years of Vesting
Service, a Member dies (a) while actively employed by the Employer or an
Affiliated Employer, or (b) while being credited with notional Company Credits
and Interest Credits pursuant to Section 7.3 hereof, a death benefit shall be
payable to the Member’s Beneficiary in accordance with the provisions of
Article 6.

SECTION 5.8. Suspension of Benefits Subject to the provisions of Section 8.2 of
this Plan, a Member who continues in active service of the Employer after such
Member’s Normal Retirement Age, or who is receiving payments from this Plan and
is re-employed by an Employer, shall have his or her payments suspended in
accordance with uniform rules adopted by the Committee and the provisions set
forth below:

(a) If such Member is expected to work less than one thousand (1,000) Hours of
Service during any calendar year in a period of active service during his or her
re-employment, then such Member shall be deemed to have retired and such Member
shall commence or continue to receive distribution of such Member’s benefits
under the Plan.

(b) If such Member is expected to work one thousand (1,000) or more Hours of
Service during any calendar year in a period of active service during his or her
reemployment and performs at least one (1) Hour of Service during each of eight
(8) or more days in any calendar month that occurs during such period of active
service, such Member’s benefits under this Plan shall be suspended until the
earlier of (i) such Member’s actual retirement from the active service of an
Employer or (ii) such Member’s satisfaction of the conditions of paragraph
5.8(a).

(c) If benefit payments have been suspended, payments shall resume no later than
the first day of the third calendar month after the calendar month in which the
Employee ceases to be employed. The initial payment upon resumption shall be
calculated as the sum of the amount that had been payable prior to suspension of
benefits and the amount of benefit earned under this Plan during the period of
employment between suspension of payments and resumption of payments.

(d) No payment shall be withheld by the Plan pursuant to this Section unless the
Plan notifies the Member by personal delivery or first class mail during the
first calendar month or payroll period in which the Plan withholds payments that
his or her benefits are suspended. Such notification shall contain a description
of the specific reasons why benefit payments are being suspended, a general
description of the provisions of this Article relating to the suspension of
payments, a copy of such provisions, and a statement of the effect that
applicable Department of Labor regulations may be found in Section 2530.203-3 of
the code of Federal Regulations. In addition, the suspension notification shall
inform the Member of the Plan’s procedures for affording a review of the
suspension of benefits. Requests for such reviews may be considered in
accordance with the claims procedure set forth in Article 10 of the Plan. Any
benefits to which any Member would be entitled to under the Plan shall be
actuarially reduced by the amounts previously received by such Member upon an
earlier termination of employment by retirement or otherwise, pursuant to
uniform rules adopted by the Management Benefits and Compensation Committee.

SECTION 5.9. USERRA/HEART Act Notwithstanding any provision of this Plan to the
contrary, contributions, benefits and service credit with respect to military
service will be provided in accordance with Code Section 414(u). In addition:
(a) effective January 1, 2007, the Plan shall apply the requirements of Code
Section 401(a)(37) (relating to death benefits for Members who die while
performing qualified military service) and Code Section 414(u)(9) (relating to
treatment in the event of death or disability resulting from active military
service), and (b) effective January 1, 2009, differential wage payments shall be
treated as provided in Code Section 414(u)(12).

ARTICLE VI

DEATH BENEFITS

SECTION 6.1. Payment of Death Benefits If, upon the death of a Member prior to
the commencement of benefits hereunder, he or she (a) has been credited with
less than five (5) years of Vesting Service or (b) has no Spouse and, on the
Effective Date, was neither an active Employee nor being credited with notional
Company Credits pursuant to Section 7.3 hereof, such Member’s Accrued Benefit
shall be forfeited. If, upon the death of a Member prior to the commencement of
benefits hereunder, he or

 

15



--------------------------------------------------------------------------------

she has been credited with five (5) or more years of Vesting Service, the
Member’s Beneficiary (or contingent Beneficiary, as the case may be) shall be
entitled to receive the Actuarial Equivalent Value of the deceased Member’s
Retirement Account in accordance with Section 6.3, except to the extent
otherwise required pursuant to a “qualified domestic relations order,” as such
term is defined in Code Section 414(p).

SECTION 6.2. Designation of Beneficiary All Beneficiary designations shall be
made on forms supplied by and in accordance with procedures established by the
Management Benefits and Compensation Committee. An unmarried Member may
designate any one individual person as his or her Beneficiary. If the Member is
married, such Member’s Beneficiary shall be his or her Spouse, unless (a) the
Member designates a different Beneficiary in accordance with procedures
established by the Management Benefits and Compensation Committee and (b) the
Member’s Spouse provide his or her written consent to such designation, which
written consent shall have been witnessed by either a notary public or a
representative of the Plan. If (i) the Member has not made a valid Beneficiary
designation election at the time of his or her death, or (ii) the Member’s
Beneficiary (and contingent Beneficiary) shall have predeceased the Member, or
(iii) the Beneficiary (or contingent Beneficiary) shall have elected to defer
receipt of benefits and died prior to commencement of payment of such benefits,
then the benefits shall be paid as a single life annuity to the person with the
shortest life expectance in the class consisting of such person or persons to
whom the personal administrator of the Member (or of the Beneficiary or
contingent Beneficiary, as the case may be) would be required to distribute the
estate of the Member (or Beneficiary or contingent Beneficiary) if such Member
(or Beneficiary or contingent Beneficiary) had died intestate, as determined
under applicable state law.

SECTION 6.3. Benefit Commencement The Beneficiary (or contingent Beneficiary, as
the case may be) may elect to begin receipt of his or her benefit on the first
of the month following the death of the Member. The Beneficiary (or contingent
Beneficiary) may elect to defer the receipt of his or her benefit beyond such
date in accordance with the requirements of Code Section 401(a)(9) and the
Treasury Regulations promulgated thereunder, but not later than the first day of
the calendar month following the date on which the Member would have attained
Normal Retirement Age. The deceased Member’s Retirement Account which was not
forfeited shall continue to be credited with Interest Credits, but not with
Company Credits, until the Benefit Commencement Date.

SECTION 6.4. Spousal Death Benefit Notwithstanding any other provision of this
Plan, upon the death of a vested Member prior to the commencement of benefit
payments under the Plan, such Member’s surviving Spouse shall be entitled to a
minimum preretirement death benefit, provided such surviving Spouse has not
waived his or her rights under the terms of the Plan. Such minimum preretirement
death benefit shall be based upon the amount of such Member’s Accrued Benefit as
of the date of the Member’s death, and shall be payable in the form of a single
life annuity over such surviving Spouse’s life, commencing on the first day of
the month following the later of the date of the Member’s death or the date the
Member would have attained age fifty-five (55). The Spousal death benefit shall
be equal to the greater of (a) fifty percent (50%) of the amount the Member
would have received had he or she (i) retired on the later of the date of the
Member’s death or the date he or she would have attained age fifty-five (55) and
(ii) elected to receive his or benefit in the form of a 50% Joint and Survivor
Annuity Option or (b) the benefit to which the surviving Spouse is entitled
under the provisions of Section 6.1 hereof.

ARTICLE VII

DISABILITY

SECTION 7.1. Disability Retirement A Member who has at least five (5) years of
Vesting Service may retire because of disability, if evidence of such disability
is given to the satisfaction of the Management Benefits and Compensation
Committee.

SECTION 7.2. Immediate Benefit A disabled Member as defined in Section 7.1 may
elect to begin receipt of the Actuarial Equivalent Value of his or her
Retirement Account on the first of the month following the date of disability as
determined under Section 7.1 by the Management Benefits and Compensation
Committee provided such Member is not receiving benefits under the Long-Term
Disability Plan of Moody’s Corporation. The Member may elect to defer the
receipt of his or her benefit beyond such date, but not later than the Member’s
Normal Retirement Date. The Member’s Retirement Account shall continue to be
credited with Interest Credits until the Benefit Commencement Date.

SECTION 7.3. Deferred Benefit A disabled Member who is receiving benefits under
the Long-Term Disability Plan of Moody’s Corporation shall be entitled to a
benefit payable on his or her Normal Retirement Date. Such Member’s Retirement
Account shall continue to be maintained and credited with notional Company
Credits (as determined under the rules prescribed in Section 7.4) and Interest
Credits until he or she attains Normal Retirement Age. A Member who, as of the
Effective Date, has satisfied the age and service requirements set forth in
paragraph 4.1(c) hereof will continue to earn Credited Service for the purpose
of determining the special Grandfather Benefit Amount under Section 4.9. Upon
attainment of Normal Retirement Age, Company Credits, Interest Credits and
Credited Service, if any, will no longer be credited to such Member’s Retirement
Account and the Accrued Benefit shall be paid to him or her under the terms of
Article 8.

 

16



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section 7.3, a Disabled Member
may elect to begin the receipt of his or her vested Accrued Benefit at an
earlier Benefit Commencement Date. In such event, the Member’s Company Credits,
Interest Credits and Credited Service will cease to be credited as of the
Benefit Commencement Date.

SECTION 7.4. Disability Company Credits If a Disabled Member (a) has five
(5) years of Vesting Service on the date he or she first becomes disabled (as
determined in accordance with Section 7.1) and (b) has not elected to begin
receiving benefit payments under the Plan, then, for each month during the
period of disability until the earlier of (i) such Member’s Normal Retirement
Date, (ii) such Member’s Benefit Commencement Date, or (iii) the date on which
the Member no longer is entitled to benefits under the Long Term Disability Plan
of Moody’s Corporation and has not returned to work with the Employer, such
disabled Member will continue to earn Credited Service and his or her Retirement
Account will be credited with Company Credits based on one-twelfth (1/12) of the
Member’s Compensation received by the Member during the twelve (12) consecutive
month period prior to the disability.

ARTICLE VIII

PAYMENT OF BENEFIT

SECTION 8.1. Date of Payment Commencement Ninety (90) days prior to an Early
Retirement Date, Normal Retirement Date, or Postponed Retirement Date, or as
soon as practical after a Severance Date, the Management Benefits and
Compensation Committee shall furnish each Member with an Election Form in
accordance with the procedures of this Article 8. A Member’s Benefit
Commencement Date shall be the first day of the calendar month that the benefit
selected will commence, but in no event earlier than one hundred eighty
(180) days after the furnishing of that form. On a Member’s Benefit Commencement
Date, a Member’s Accrued Benefit shall be paid in the manner provided in this
Article 8. Except as provided in Section 8.2, a Member may elect to defer
payment of the normal form of benefit or any of the optional benefit forms
described below until any specified future date.

SECTION 8.2. Required Commencement at Age 70 1⁄2 The following provisions shall
apply with respect to determining minimum distributions for calendar years
beginning with the 2003 calendar year:

(a) The Member’s entire interest will be distributed, or begin to be
distributed, to the Member no later than the Member’s required beginning date.

(b) If the Member dies before distributions begin, the Member’s entire interest
will be distributed, or begin to be distributed, no later than as follows:

(i) If the Member’s surviving Spouse is the Member’s sole designated
beneficiary, distributions to the surviving Spouse will begin by December 31 of
the calendar year immediately following the calendar year in which the Member
died, or by December 31 of the calendar year in which the Member would have
attained age 70 1/2, if later.

(ii) If the Member’s surviving Spouse is not the Member’s sole designated
beneficiary, distributions to the designated beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Member died.

(iii) If there is no designated beneficiary as of September 30 of the year
following the year of the Member’s death, the Member’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Member’s death.

(iv) If the Member’s surviving Spouse is the Member’s sole designated
beneficiary and the surviving Spouse dies after the Member but before
distributions to the surviving Spouse begin, this provision shall apply as if
the surviving Spouse were the Member.

For purposes of this Section 8.2, distributions are considered to begin on the
Member’s required beginning date (or, if Section 9.1(b)(iv) applies, the date
distributions are required to begin to the surviving Spouse. If annuity payments
irrevocably commence to the Member before the Member’s required beginning date
(or to the Member’s surviving Spouse before the date distributions are required
to begin to the surviving Spouse under Section 9.1(b)(iv)), the date
distributions are considered to begin is the date distributions actually
commence.

(c) Unless the Member’s interest is distributed in the form of an annuity
purchased from an insurance company or in a single sum on or before the required
beginning date, as of the first distribution calendar year distributions will be
made in accordance herewith. If the Member’s interest is distributed in the form
of an annuity purchased from an insurance company, distributions thereunder will
be made in accordance with the requirements of Section 401(a)(9) Code and the
Treasury regulations. Any part of the Member’s interest which is in the form of
an individual account described in Section 414(k) of the Code will be
distributed in a manner satisfying the requirements of Section 401(a)(9) of the
Code and the Treasury regulations that apply to individual accounts.

 

17



--------------------------------------------------------------------------------

(d) If the Member’s interest is paid in the form of annuity distributions under
the Plan, payments under the annuity will satisfy the following requirements:

(i) The annuity distributions will be paid in periodic payments made at
intervals not longer than one year;

(ii) The distribution period will be over a life (or lives) or over a period
certain not longer than the period described in Section 9.1(b)(iv);

(iii) Once payments have begun over a period certain, the period certain will
not be changed even if the period certain is shorter than the maximum permitted;

(iv) Payments will either be nonincreasing or increase only as follows:

(A) By an annual percentage increase that does not exceed the annual percentage
increase in a cost-of-living index that is based on prices of all items and
issued by the Bureau of Labor Statistics;

(B) To the extent of the reduction in the amount of the Member’s payments to
provide for a survivor benefit upon death, but only if the beneficiary whose
life was being used to determine the distribution period described above dies or
is no longer the Member’s beneficiary pursuant to a qualified domestic relations
order within the meaning of Section 414(p) of the Code;

(C) To provide cash refunds of employee contributions upon the Member’s death;
or

(D) To pay increased benefits that result from a plan amendment.

(e) The amount that must be distributed on or before the Member’s required
beginning date (or, if the Member dies before distributions begin, the date
distributions are required to begin above) is the payment that is required for
one payment interval. The second payment need not be made until the end of the
next payment interval even if that payment interval ends in the next calendar
year. Payment intervals are the periods for which payments are received, e.g.,
bi-monthly, monthly, semi-annually, or annually. All of the Member’s benefit
accruals as of the last day of the first distribution calendar year will be
included in the calculation of the amount of the annuity payments for payment
intervals ending on or after the Member’s required beginning date.

(f) Any additional benefits accruing to the Member in a calendar year after the
first distribution calendar year will be distributed beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which such amount accrues.

(g) If the Member’s interest is being distributed in the form of a joint and
survivor annuity for the joint lives of the Member and a nonspouse beneficiary,
annuity payments to be made on or after the Member’s required beginning date to
the designated beneficiary after the Member’s death must not at any time exceed
the applicable percentage of the annuity payment for such period that would have
been payable to the Member using the table set forth in Q&A-2 of section
1.401(a)(9)-6 of the Treasury regulations. If the form of distribution combines
a joint and survivor annuity for the joint lives of the Member and a nonspouse
beneficiary and a period certain annuity, the requirement in the preceding
sentence will apply to annuity payments to be made to the designated beneficiary
after the expiration of the period certain.

(h) Unless the Member’s Spouse is the sole designated beneficiary and the form
of distribution is a period certain and no life annuity, the period certain for
an annuity distribution commencing during the Member’s lifetime may not exceed
the applicable distribution period for the Member under the Uniform Lifetime
Table set forth in section 1.401(a)(9)-9 of the Treasury regulations for the
calendar year that contains the annuity starting date. If the annuity starting
date precedes the year in which the Member reaches age 70, the applicable
distribution period for the Member is the distribution period for age 70 under
the Uniform Lifetime Table set forth in section 1.401(a)(9)-9 of the Treasury
regulations plus the excess of 70 over the age of the Member as of the Member’s
birthday in the year that contains the annuity starting date. If the Member’s
Spouse is the Member’s sole designated beneficiary and the form of distribution
is a period certain and no life annuity, the period certain may not exceed the
longer of the Member’s applicable distribution period, as determined under this
Section, or the joint life and last survivor expectancy of the Member and the
Member’s Spouse as determined under the Joint and Last Survivor Table set forth
in section 1.401(a)(9)-9 of the Treasury regulations, using the Member’s and
Spouse’s attained ages as of the Member’s and Spouse’s birthdays in the calendar
year that contains the annuity starting date.

 

18



--------------------------------------------------------------------------------

(i) If the Member dies before the date distribution of his or her interest
begins and there is a designated beneficiary, the Member’s entire interest will
be distributed, beginning no later than the time described herein, over the life
of the designated beneficiary or over a period certain not exceeding:

(i) Unless the annuity starting date is before the first distribution calendar
year, the life expectancy of the designated beneficiary determined using the
beneficiary’s age as of the beneficiary’s birthday in the calendar year
immediately following the calendar year of the Member’s death; or

(ii) If the annuity starting date is before the first distribution calendar
year, the life expectancy of the designated beneficiary determined using the
beneficiary’s age as of the beneficiary’s birthday in the calendar year that
contains the annuity starting date.

(j) If the Member dies before the date distributions begin and there is no
designated beneficiary as of September 30 of the year following the year of the
Member’s death, distribution of the Member’s entire interest will be completed
by December 31 of the calendar year containing the fifth anniversary of the
Member’s death.

(k) If the Member dies before the date distribution of his or her interest
begins, the Member’s surviving Spouse is the Member’s sole designated
beneficiary, and the surviving Spouse dies before distributions to the surviving
Spouse begin, this Section 9.1 will apply as if the surviving Spouse were the
Member, except that the time by which distributions must begin will be
determined without regard to Section 9.1(b)(iv).

(l) For purposes of this Section 9.1, the following terms have the following
meanings:

(i) “Designated beneficiary” means the individual who is designated as the
beneficiary under the Plan and is the designated beneficiary under
Section 401(a)(9) of the Code and section 1.401(a)(9)-1, Q&A-4, of the Treasury
regulations.

(ii) “Distribution calendar year” means a calendar year for which a minimum
distribution is required. For distributions beginning before the Member’s death,
the first distribution calendar year is the calendar year immediately preceding
the calendar year which contains the Member’s required beginning date. For
distributions beginning after the Member’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
pursuant to this Section 9.1(b)(iv).

(iii) “Life expectancy” means life expectancy as computed by use of the Single
Life Table in section 1.401(a)(9)-9 of the Treasury Regulations.

(iv) “Required beginning date” means April 1 of the calendar year following the
calendar year in which the Member (A) attains age 70 1⁄2 or (B) retires,
whichever is later; except that, in the case of a Member who is a five percent
owner (as defined in Section 416 of the Code) of an Employer Company with
respect to the calendar year in which he attains age 70 1⁄2, required beginning
date means April 1 following the calendar year in which the Member attains age
70 1⁄2.

SECTION 8.3. Normal Form of Benefit The normal form of benefit for an unmarried
Member shall be a single life annuity. The normal form of benefit for a married
Member shall be a Qualified Joint and Survivor Annuity (as defined below) unless
such Member, with the consent of his or her Spouse, elects otherwise. A
Qualified Joint and Survivor Annuity shall mean a retirement benefit which is
the Actuarial Equivalent Value of a single life annuity based on the Member’s
Early Retirement, Normal Retirement or Postponed Retirement Benefit (as the case
may be), under which equal monthly installments are payable during the lifetime
of the Member, and, should the Member predecease his or her Spouse, fifty
percent (50%) (or, effective for distributions with annuity starting dates on or
after January 1, 2008, seventy five percent (75%) if elected by the Spouse) of
the amount of such installments will continue to be paid monthly to the Spouse
for the remainder of the Spouse’s lifetime.

SECTION 8.4. Right to Elect Alternate Form of Benefit In lieu of the benefits
provided by Section 8.3, a Member shall have the right to elect, prior to his or
her Benefit Commencement Date, an alternative form of benefit, in accordance
with the terms of Section 8.6. If the Member is married, any such election may
be made only with the written consent of his or her Spouse, executed as provided
under Section 8.5. Any alternative form of benefit shall be the Actuarial
Equivalent of the Member’s Accrued Benefit. The Employer and the Management
Benefits and Compensation Committee shall be entitled to rely conclusively upon
documentation presented to its or their satisfaction that a Member is not
married or, if a Member is married at the time of reference, that such Member’s
Spouse cannot be located or that the consent of such Spouse is not obtainable,
for whatever circumstances the Secretary of the Treasury prescribes by
regulations as sufficient to justify the commencement or waiver of benefits
without Spousal consent.

 

19



--------------------------------------------------------------------------------

Regardless of the form of payment, all distributions shall comply with
Section 401(a)(9) of the Code and the regulations promulgated thereunder,
including the minimum distribution incidental death benefit requirements of
Section 401(a)(9)(G) of the Code and the regulations promulgated thereunder, and
such provisions shall override any Plan provisions otherwise inconsistent
therewith.

SECTION 8.5. Form of Election A Member may make or revoke an election of any
form of benefit to which the Member is entitled under this Article 8 in writing
to the Management Benefits and Compensation Committee, and such election or
revocation shall be subject to the following conditions:

(a) The Management Benefits and Compensation Committee shall furnish to each
Member a general written explanation in nontechnical terms of the availability
of the various optional forms of payment under the Plan within a reasonable
period of time prior to the earliest date the Member could retire under the
Plan. A Member has a right to receive, within thirty (30) days after filing a
written request with the Management Benefits and Compensation Committee, a
written explanation of the terms and conditions of the Qualified Joint and
Survivor Annuity and the financial effect upon the Member, given in terms of
dollars per annuity payment. Requests for additional information may be made by
the Member at any time before the ninetieth (90th) day prior to the Benefit
Commencement Date.

(b) An election to receive an optional form of benefit may be made at any time
during the Election Period. The Election Period is a period of one hundred
eighty (180) days prior to the Member’s Benefit Commencement Date. Subject to
subparagraph (c) below, a Member may make an election not to receive the
Qualified Joint and Survivor Annuity, revoke any previous election, and if the
Member so desires, make a new election, until the expiration of the Election
Period.

(c) If a Member is married, an election of a form of benefit other than the
Qualified Joint and Survivor Annuity will require the written consent of the
Spouse, and such written consent must be witnessed by a notary public or a
representative of the Plan.

SECTION 8.6. Optional Forms of Retirement Benefit Unless otherwise provided
below, a Member may elect to receive his or her Accrued Benefit in any one of
the following optional forms of benefit, each of which shall be the Actuarial
Equivalent Value of such Member’s Accrued Benefit:

(a) Joint and Survivor Annuity Option Any Member (other than a Member who
terminates employment with the Employer or an Affiliated Employer prior to his
or her Early Retirement Date) may elect to receive a monthly benefit payable to
the Member for life, and after the Member’s death in an amount equal to one
hundred percent (100%), or seventy-five percent (75%), or fifty percent (50%) of
such amount as specified by the Member, to the joint annuitant for life. Should
the joint annuitant die prior to the Member’s Benefit Commencement Date, any
election of this option shall be automatically canceled and the benefit
hereunder shall be payable in the normal form of benefit as described under
Section 8.3.

(b) Months Certain and Life Income Annuity Option Any Member who terminates
employment with the Employer on or after such Member’s Early Retirement Date may
elect to receive his or her benefit in the form of monthly payments over the
Member’s lifetime with a guaranteed minimum period (“Period Certain”) of either
one hundred twenty (120) or one hundred eighty (180) months, as designated by
the Member. Notwithstanding the above, a Member who was a participant in the
Master Retirement Plan of the Dun & Bradstreet Corporation for Employees of
I.M.S. International, Inc. as of December 31, 1992 may elect to receive his or
her benefit in monthly payments over a Period Certain of sixty (60) months. In
the event of the death of the Member after the Benefit Commencement Date, but
prior to the Member’s receiving benefit payments for the full Period Certain he
or she has elected, the monthly payments remaining for the Period Certain shall
be paid to the Member’s Beneficiary (or contingent Beneficiary) designated in
accordance with Section 6.2 In no event shall a Member be permitted to elect a
Period Certain extending beyond the life expectancy of the Member and his or her
designated Beneficiary, if any.

(c) Straight Life Annuity Option A Member may elect to receive a single life
annuity payable in equal unreduced monthly payments during the Member’s
lifetime, with no further payments to any other person after the Member’s death.

(d) 50% Lump Sum Option A Member (other than a Member who is entitled to receive
the Frozen Accrued Benefit described in Section 4.8 or the Grandfather Benefit
Amount described in Section 4.9) may elect to receive fifty percent (50%) of his
or her vested Retirement Account balance in a lump sum payment as of his or her
Severance Date (“50% Lump Sum Option”); provided, however, that for
distributions with an annuity starting date prior to January 1, 2008, the 50%
Lump Sum Option shall equal fifty percent (50%) of the actuarial present value
of the Member’s vested Accrued Benefit using the definition of Actuarial
Equivalent Value in Section 1.2(b) if that results in a larger lump sum
distribution. Such election may be made at any time up to and including the
Member’s Postponed Retirement Date. The remaining fifty percent (50%) of the
Retirement Account Balance will continue to be credited with Interest Credits to
the Benefit

 

20



--------------------------------------------------------------------------------

Commencement Date. The benefit payable in a form other than a lump sum as of the
Benefit Commencement Date will be the Actuarial Equivalent Value of the
remaining Retirement Account balance as of that date in a form of benefit
provided under Sections 8.3 and 8.6. In no event may the Benefit Commencement
Date for the remaining Retirement Account balance be prior to the Member’s Early
Retirement Date. Notwithstanding the foregoing provisions of this paragraph
8.6(d), if an actuarial adjustment is made to the Normal Retirement Benefit of a
Member due to the application of the suspension of benefit notification rules of
Section 411 of the Code and Section 203 of ERISA in 1995 and 1996, such Member
may elect a 50% Lump Sum Option if, absent such adjustment, the Member would not
be entitled to the Grandfather Benefit Amount. For purposes of determining
eligibility for Members to receive the 50% Lump Sum Option, a determination
shall be made using a comparison of the Actuarial Equivalent Benefit under the
Retirement Account at Early Retirement Age (or current age, if later) and the
Grandfather Benefit Amount payable at age fifty-five (55).

(e) Level Income Annuity Option. Any Member (other than a Member who terminates
employment with the Employer prior to his or her Early Retirement Date) may
elect a monthly benefit providing for a level combined income from the Plan and
the Member’s primary Social Security benefit, both before and after the date
Social Security benefits are payable. For purposes of this option, the Benefit
Commencement Date for the Member’s primary Social Security benefits shall be the
first day of the month next following his or her attainment of age sixty-two
(62) A Member may not revoke his or her election of this option or otherwise
change the provisions of his or her election in any way after his or her Benefit
Commencement Date. A Level Income Annuity Option may be elected in the form of a
Joint and Survivor Annuity Option, a Straight Life Annuity Option, or a Months
Certain and Life Income Annuity Option.

SECTION 8.7. Beneficiary(ies) Subject to the provisions of Section 6.2:

(a) a Member may designate his or her Spouse, or, with the consent of the
Member’s Spouse (if any), any individual to be the joint annuitant under the
Joint and Survivor Annuity Option described in Section 8.6(a); and

(b) with respect to the Months Certain and Life Income Option described in
Section 8.6(b), in the event the Beneficiary predeceases the Member, benefits
shall continue to be paid over the full Period Certain to such Member’s
contingent Beneficiary as shall have been designated by the Member on his or her
Beneficiary designation election form.

SECTION 8.8. Lump Sum Payment If the Actuarial Equivalent Value of a Member’s
Accrued Benefit as described under Section 4.1 or 4.9 as of his or her Benefit
Commencement Date does not exceed $1,000, such amount shall be automatically
paid in the form of a lump sum payment as soon as reasonably practicable
following the Member’s termination of employment.

SECTION 8.9 Direct Rollover Treatment for Certain Distributions Notwithstanding
any provision of the Plan to the contrary that would otherwise limit a
distributee’s election under this Section 8.9, a distributee may elect, at the
time and in the manner prescribed by the Management Benefits and Compensation
Committee, to have any portion of an eligible rollover distribution paid
directly to an eligible retirement plan specified by the distributee in a direct
rollover.

An eligible rollover distribution is a distribution of all or any portion of the
balance to the credit of the distributee, except that an eligible rollover
distribution does not include:

(a) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or the joint life
expectancies) of the distributee and the distributee’s designated Beneficiary,
or for a specified period of ten (10) years or more;

(b) any distribution to the extent such distribution is required under
Section 401(a)(9) of the Code; and

(c) any hardship withdrawal.

An eligible retirement plan is an individual retirement account described in
Section 408(a) of the Code, an individual retirement annuity described in
Section 408(b) of the Code, an annuity plan described in Section 403(a) of the
Code, a qualified trust described in Section 401(a) of the Code, a plan
described in Section 403(b) of the Code, or an eligible plan under
Section 457(b) of the Code which is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state and which agrees to separately account for amounts transferred into
such plan from this Plan, that accepts the distributee’s eligible rollover
distribution. However, in the case of an eligible rollover distribution to the
surviving Spouse, an eligible retirement plan is an individual retirement
account or individual retirement annuity.

A distributee is an Employee or former Employee. In addition, the Employee’s or
former Employee’s Spouse or former Spouse who is the alternate payee under a
qualified domestic relations order, as defined in Section 414(p) of the Code, is
a distributee with regard to the interest of the Spouse or former Spouse.

 

21



--------------------------------------------------------------------------------

A direct rollover is a payment by the Plan to the eligible retirement plan
specified by the distributee.

In addition, a Beneficiary who is not the Member’s Spouse but who is a
“designated beneficiary” within the meaning of Section 401(a)(9)(E) of the Code
may elect to have the portion of the distribution that otherwise is an eligible
rollover distribution transferred in a trustee-to-trustee transfer to an
individual retirement account or an individual retirement annuity that has been
established for purposes of receiving such distribution.

With respect to distributions after December 31, 2007, a distributee who is a
Member, a Spouse of a Member or an alternate payee may elect to directly roll
over all or a portion of the eligible rollover distribution to a Roth IRA in a
manner permitted by guidance issued by the Internal Revenue Service.

In the event that the provisions of this Section 8.9 or any part thereof cease
to be required by law as a result of subsequent legislation or otherwise, this
Section 8.9 or applicable part thereof shall be ineffective without necessity of
further amendment of the Plan.

Any such election shall be made (i) on forms approved by and filed with the
Management Benefits and Compensation Committee, (ii) by telephonic, electronic
or other data transmission in a manner approved by the Management Benefits and
Compensation Committee, or (iii) in any other manner approved by the Management
Benefits and Compensation Committee in its sole discretion.

SECTION 8.10 Retroactive Benefit Commencement Dates To the extent otherwise
permitted by the Plan, a Member or a Beneficiary may elect a Retroactive Benefit
Commencement Date. For purposes hereof, the term “Retroactive Benefit
Commencement Date” shall have the same meaning as “retroactive annuity starting
date” in Treasury Regulation Section 1.417(e)-1(b)(3)(iv)(B). If such a
Retroactive Benefit Commencement Date is elected by a Member or Beneficiary, the
distribution shall be administered in accordance with the rules set forth in
Treasury Regulation Sections 1.417(e)-1(b)(3)(v) and (vi).

ARTICLE IX

FUNDING

SECTION 9.1. Funding Policy All contributions under the Plan shall be made by
the Employer and shall only be made if such contributions are deductible by the
Employer under Code Section 404. Such contributions will be determined on the
basis of actuarial valuations of the assets and liabilities of the Plan by an
independent actuary, who also may perform actuarial or consulting services for
the Employer. Such contributions shall be voluntary and the Employer shall be
under no legal obligation except as otherwise provided under this Plan or under
ERISA or other applicable law to any person interested in the Plan to make or
continue them. Contributions made by the Employer to the Plan may be used for
the purposes of the payment of any benefits and the proper expenses of
administering the Plan.

SECTION 9.2. Trust Fund The assets of the Plan shall be held in Trust by one or
more corporate trustees pursuant to the terms of a trust agreement or trust
agreements between Moody’s Corporation and each corporate trustee. Such Trust
agreement or agreements shall provide that the assets of the Plan shall be
invested and reinvested in such investments as either the corporate Trustee or
an investment manager or managers appointed by the Management Benefits and
Compensation Committee may deem advisable. Any investment manager appointed by
the Management Benefits and Compensation Committee shall be an investment
adviser registered under the Investment Advisers Act of 1940, a bank as defined
in that Act, or an insurance company qualified to perform investment management
services under the laws of more than one State, or any other entity which
qualifies as an investment manager pursuant to Section 3(38) of ERISA, as may be
amended from time to time, which investment manager shall have acknowledged in
writing that it is a fiduciary with respect to the Plan (each, an “Investment
Manager”). Investment decisions with respect to the Fund, including the
authority to acquire and dispose of Plan assets shall be, to the extent
determined by the Management Benefits and Compensation Committee, the exclusive
responsibility of the corporate Trustee or the Investment Manager having
discretionary investment authority under the terms of the governing Trust
agreement.

SECTION 9.3. Non-Diversion of the Fund The Fund shall never inure to the benefit
of the Employer and shall be held for the exclusive purposes of providing
benefits to Members and their Beneficiaries and defraying reasonable expenses of
administering the Plan; provided, however, that assets of the Plan may revert to
the Employer in the event of a Plan termination to the extent that assets of the
Plan exceed all benefit liabilities of the Plan or in the event of a
contribution made by a mistake of fact if such mistaken contribution is returned
within one year of its payment to the Fund. Contributions, which are conditioned
on their being deductible under the Code, also may be returned within one year
of the deduction being disallowed by the Internal Revenue Service. To the extent
permitted by applicable law, the Company may elect to pay all (or its pro rata
portion) of the administrative expenses of the Plan and fees and retainers of
the Plan’s trustee, actuary, accountant, counsel, consultant, administrator, or
other specialist so long as the Plan or Fund remains in effect. To the extent
that the Company does not elect to pay such expenses directly, the Company may
direct the Trustee to pay the proper expenses of administering the Plan out of
the Fund.

 

22



--------------------------------------------------------------------------------

SECTION 9.4. Rights of Members and Others No Employee, Member or Beneficiary
under this Plan or any other persons shall have any interest in or right to any
part of the corpus, income or earnings of the Fund, except as and to the extent
provided in this Plan.

SECTION 9.5. Contingent Nature of Contributions Unless the Employer notifies the
Management Benefits and Compensation Committee and the Trustee in writing to the
contrary, all contributions made to this Plan are expressly conditioned upon
their deductibility under Section 404 of the Code.

ARTICLE X

PLAN ADMINISTRATION

SECTION 10.1. Named Fiduciary. The Management Benefits and Compensation
Committee shall be the named fiduciary (the “Named Fiduciary”) which shall have
authority to control and manage the operation and administration of the Plan and
to manage and control its assets. The Management Benefits and Compensation
Committee shall consist of not less than three (3) nor more than seven
(7) members, as may be appointed by the Board of Directors from time to time.
Any member of the Management Benefits and Compensation Committee may resign at
will by notice to the Board of Directors or be removed at any time (with or
without cause) by the Board of Directors.

SECTION 10.2. Allocation of Duties. The Named Fiduciary may from time to time
allocate fiduciary responsibilities among its members and may designate persons
other than members of the Named Fiduciary to carry out fiduciary
responsibilities under the Plan, and such persons shall be deemed to be
fiduciaries under the Plan with respect to such delegated responsibilities.
Fiduciaries may employ one or more persons to render advice with regard to any
responsibility such fiduciary has under the Plan.

SECTION 10.3. Authority. The Named Fiduciary (and its delegees) shall have the
exclusive right to interpret any and all of the provisions of the Plan and to
determine any questions arising thereunder or in connection with the
administration of the Plan. Any decision or action by the Named Fiduciary (and
its delegees) shall be conclusive and binding upon all Employees, Members and
Beneficiaries. In all instances the Named Fiduciary (and its delegees) shall
have complete discretionary authority to determine eligibility for participation
and benefits under the Plan, and to construe and interpret all provisions of the
Plan and all documents relating thereto including, without limitation, all
disputed and uncertain terms. All deference permitted by law shall be given to
such constructions, interpretations and determinations.

SECTION 10.4. Action. Any action to be taken by the Named Fiduciary shall be
taken by a majority of its members either at a meeting or by written instrument
approved by such majority in the absence of a meeting. A written resolution or
memorandum signed by one member of the Management Benefits and Compensation
Committee member and the secretary of the Management Benefits and Compensation
Committee shall be sufficient evidence to any person of any action taken
pursuant to the Plan.

SECTION 10.5. Fiduciary Capacity. Any person, corporation or other entity may
serve in more than one fiduciary capacity under the Plan.

SECTION 10.6. Determination of Benefits and Benefit Claims Procedures All
benefits payable under the Plan shall be authorized in writing by the Management
Benefits and Compensation Committee (or by such person or committee to whom such
responsibility may have been delegated by the Management Benefits and
Compensation Committee pursuant to the power vested in it herein) and shall be
communicated in writing to the Member or Beneficiary. Any Member or Beneficiary
may apply to the Management Benefits and Compensation Committee for payment of
any benefit that may be due to him or her under the Plan. Such application shall
set forth the nature of the claim and any information as the Management Benefits
and Compensation Committee may reasonably request. Upon receipt of any such
application, the Management Benefits and Compensation Committee shall determine
whether or not the Member or Beneficiary is entitled to the benefit hereunder.

If an application for benefits is denied, in whole or in part, the Management
Benefits and Compensation Committee shall give written notice to any Member of
Beneficiary of the denial. The notice shall be given within ninety (90) days
after receipt of the Member’s or Beneficiary’s application unless special
circumstances require an extension for processing the claim. In no event shall
such extension exceed a period of ninety (90) days from the end of such initial
review period. The notice will be delivered to the claimant or sent to the
claimant’s last known address and will include the specific reason or reasons
for the denial, a specific reference or references to pertinent Plan provisions
on which the denial is based, a description of any additional material or
information necessary for the claimant to perfect the claim (which will indicate
why such material or information is needed), and an explanation of the Plan’s
claims review procedure.

If the claimant wishes to appeal the denial of the application for benefits, the
claimant or a duly authorized representative must file a written request with
the Committee for a subsequent review. This request must be made by the claimant
within sixty (60) days after receiving notice of the claim’s denial. The
claimant or representative may review pertinent documents relating to the claim

 

23



--------------------------------------------------------------------------------

and its denial, may submit issues and comments in writing to the Management
Benefits and Compensation Committee. Within sixty (60) days after receipt of
such a request for review, the Management Benefits and Compensation Committee
shall reconsider the claim, and make a decision on the merits of the claim. If
circumstances require an extension of time for processing the claim, the sixty
(60) day period may be extended but in no event more than one hundred and twenty
(120) days after the receipt of a request for review. The decision on review
will be in writing and include specific reasons and references to the pertinent
Plan provisions on which the decision is based.

ARTICLE XI

MERGERS, CONSOLIDATIONS AND ASSETS OR LIABILITY TRANSFERS

SECTION 11.1. Mergers, Consolidations and Transfers The merger or consolidation
with, or transfer of the allocable portion of the assets and liabilities of the
Fund to any other qualified retirement plan trust shall be permitted in the sole
discretion of the Management Benefits and Compensation Committee; provided,
however, that such merger, consolidation or transfer shall occur only if the
benefit each Member would receive, if the Plan were terminated immediately after
such merger or consolidation of such transfer of the allocable portion of the
assets and liabilities, would be at least as great as the benefits he or she
would have received had the Plan been terminated immediately before the date of
such merger, consolidation or transfer. No such merger, consolidation, or
transfer shall be effected until and unless an actuarial statement satisfactory
to the Management Benefits and Compensation Committee is filed with the
Committee evidencing compliance with the foregoing requirements of this
Section 11.1.

ARTICLE XII

AMENDMENT OF PLAN

SECTION 12.1. Right to Amend the Plan By action of its Board of Directors, the
Management Benefits and Compensation Committee or any delegate thereof, the
Company reserves the right to modify, alter or amend this Plan on behalf of
itself and any other Employer from time to time to any extent that it may deem
advisable including, but without limiting the generality of the foregoing, any
amendment deemed necessary to ensure the continued qualification of the Plan
under Section 401 of the Code or the appropriate provisions of any subsequent
revenue law. Except as provided in Section 13.1, no such amendment(s) shall have
the effect of reverting to the Employer the whole or any part of the principal
or income for purposes other than for the exclusive benefit of Members or
Beneficiaries at any time prior to the satisfaction of all the liabilities under
the Plan with respect to such persons. No amendment shall reduce a Member’s
Accrued Benefit on the effective date of the Plan amendment or eliminate an
optional form of benefit under the Plan with respect to the Member’s Accrued
Benefit on the date of the amendment.

SECTION 12.2. Prior Plan Provisions The Plan as in effect prior to the effective
date of any amendment (heretofore or hereafter adopted) will continue to apply
to those who terminated employment on account of death, retirement, or any other
reason, prior to such date unless the context of the Plan as amended from and
after any such date is clearly made applicable to those who terminated prior to
such date.

SECTION 12.3. Plan Qualification Notwithstanding the provisions of Sections 12.1
and 12.2, any amendment may be retroactive to the extent necessary to preserve
the tax-qualified status of the Plan.

ARTICLE XIII

TERMINATION OF THE PLAN

SECTION 13.1. Right to Terminate The Plan The Board of Directors may at any
time, in accordance with its established rules of procedure, terminate or
permanently discontinue contributions under the Plan at any time on behalf of
itself and/or any Employer. The assets of the Plan shall never inure to the
benefit of any Employer and shall be held for the exclusive purposes of
providing benefits to Members and their Beneficiaries and defraying reasonable
expenses of administering the Plan; provided, however, assets of the Plan may
revert to an Employer in the event of a Plan termination to the extent that
assets of the Plan exceed all liabilities of the Plan or pursuant to
Section 18.2.

SECTION 13.2. Vesting Upon Plan Termination or Partial Termination In the event
of termination of the Plan, no further contributions shall be made hereunder and
the right of each Member to benefits accrued to the date of termination to the
extent funded shall be nonforfeitable. In the event of partial termination, the
following provisions of this paragraph shall apply only to the portion of the
Plan terminated. In the event of termination of the Plan by action of the Board
of Directors or otherwise, the assets of the Plan shall be allocated among
Members and their Beneficiaries in accordance with the provisions of
Section 4044 of ERISA; provided, however, if the application of said provisions
of Section 4044 results in the reduction or elimination of any benefits under
any predecessor plan which were vested on December 31, 1975, and which would
have been distributed under the termination priorities set forth in such Plans
as of such date, the Company shall request the Pension Benefit Guaranty
Corporation to initiate or shall on its own initiate an appropriate legal
proceeding in accordance with the provisions of Section 4042 of ERISA.

SECTION 13.3. Residual Assets Returned to Company The residual assets of the
Plan shall be returned to the Company after all liabilities of the Plan to
Members and their Beneficiaries have been satisfied.

 

24



--------------------------------------------------------------------------------

SECTION 13.4. Settlement of Termination Liabilities Upon termination of the
Plan, and subject to regulations of the Pension Benefit Guaranty Corporation or
other applicable laws, any amount allocated for the benefit of a Member or
Beneficiary shall be applied for his or her benefit, as the Management Benefits
and Compensation Committee determines in its sole discretion, either by cash
payment or by the purchase of an insurance company contract, or by any
combination of the foregoing.

ARTICLE XIV

LIMITATION OF RETIREMENT BENEFITS

SECTION 14.1. Special Limitation for Twenty-Five Highest Paid The provisions of
this Article 14 shall apply (a) in the event the Plan is terminated, to any
Member who is a Highly Compensated Employee or Highly Compensated Former
Employee of the Company or any Affiliated Employer and (b) in any other event,
to any Member who is one of the twenty-five (25) highest compensated Employees
or former Employees of the Company or any Affiliated Employer for a Plan Year.
The amount of the annual payments under the Plan to any Member to whom this
Article 14 applies shall not exceed an amount equal to the payment that would be
made under the Plan during the Plan Year on behalf of the Member under a single
life annuity which is the Actuarial Equivalent to the sum of the Member’s
Accrued Benefit and any other benefits under the Plan.

SECTION 14.2. Exception To Special Limitations The provisions of Section 14.1
shall not apply if (a) the value of the benefits which would be payable under
the Plan to a Member described in Section 14.1 is less than one percent (1%) of
the value of the current liabilities (as defined in Section 412(l)(7) of the
Code) under the Plan or (b) the value of the Plan’s assets equals or exceeds,
immediately after payment of a benefit under the Plan to a Member described in
Section 14.1 one hundred ten percent (110%) of the value of the current
liabilities under the Plan.

SECTION 14.3. Plan Termination Limit Notwithstanding the provisions of Sections
14.1 and 14.2, in the event the Plan is terminated, the restrictions contained
in Section 14.1 shall not be applicable if the benefits payable under the Plan
to any Member who is a Highly Compensated Employee or a Highly Compensated
Former Employee are limited to benefits which are non-discriminatory under
Section 401(a)(4) of the Code.

SECTION 14.4. Interpretation The foregoing provisions of this Article 14 are
intended to conform the Plan to the requirements of Section 1.401(a)(4)-5(b) of
the Treasury Regulations, and shall be construed accordingly. In the event that
under any statute, regulation or ruling the conditions of this Section are no
longer required for the Plan to comply with the requirements of Section 401 (or
any other provisions with respect to qualification for tax exemption of
retirement plans and trusts) of the Code, such conditions shall immediately
become void and shall no longer apply without the necessity of an amendment to
the Plan.

ARTICLE XV

LIMITATIONS ON BENEFITS

SECTION 15.1. Code Section 415 Limits In no event may a Member’s Projected
Annual Benefit (as defined below) in any Limitation Year (as defined below)
exceed the maximum permitted under Section 415 of the Code. For this purpose:

(a) “Limitation Year” means the calendar year.

(b) “Defined Benefit Plan” means this Plan or any retirement plan maintained by
the Company or any Affiliated Employer within the meaning of Section 415(h) of
the Code that is not a Defined Contribution Plan.

(c) “Defined Contribution Plan” means any retirement plan maintained by the
Company or any Affiliated Employer within the meaning of Section 415(h) of the
Code which provides for an individual account for each participant and for
benefits based solely on the amount contributed to such account and any income,
expense, gains and losses, and forfeitures of accounts of other participants
which may be allocated to such account.

(d) (i) A Member’s “Projected Annual Benefit” under a Defined Benefit Plan shall
be equal to the annual retirement benefit to which he or she would be entitled
under such plan if he or she were to continue employment until his or her Social
Security Retirement Age (as defined below) under such plan, and all other
relevant factors used to determine benefits under the Plan were to remain the
same as in the current Plan Year for all future Plan Years.

(ii) For purposes of this Subparagraph (e)

 

  (A)

a Member’s benefit that is payable in a form other than a straight life annuity
and that is subject to Section 417(e)(3) of the Code shall be converted into the
form of an annual retirement benefit which is provided in the form of a straight
life annuity, as follows. If the annuity starting date is in a Plan Year
beginning after 2005, the converted amount shall equal annual amount of the
straight life annuity commencing at the same annuity starting date that has the
same actuarial present value as the Member’s form of benefit, using whichever of
the following produces the greatest annual amount: (x) the interest rate and the
mortality table otherwise used under the Plan for adjusting

 

25



--------------------------------------------------------------------------------

  benefits in the same form; (y) a 5.5% interest rate and the applicable
mortality table; and (z) the applicable interest rate under Section 417(e)(3) of
the Code and the applicable mortality table, divided by 1.05. If the annuity
starting date is in a Plan Year beginning in 2004 or 2005, the converted amount
shall equal the annual amount of the straight life annuity commencing at the
same annuity starting date that has the same actuarial present value as the
Member’s form of benefit payable, using whichever of the following produces the
greater annual amount: (xx) the interest rate and the mortality table or other
tabular factor used under the Plan for adjusting benefits in the same form; and
(yy) a 5.5% interest rate and the applicable mortality table. In determining the
actuarially equivalent straight life annuity for a benefit form other than a
nondecreasing annuity payable for a period of not less than the life of the
Member (or, in the case of a qualified pre-retirement survivor annuity, the life
of the surviving Spouse), or decreases during the life of the Member merely
because of (a) the death of the survivor annuitant (but only if the reduction is
not below 50% of the annual benefit payable before the death of the survivor
annuitant), or (b) the cessation or reduction of Social Security supplements of
qualified disability payments (as defined in Section 401(a)(11) of the Code, the
interest rate as set forth in Section 1.2 of the Plan will be substituted for “a
5.5% interest rate” in the preceding sentence. No actuarial adjustment to the
benefit is required for (a) the value of a qualified joint and survivor annuity,
(b) benefits that are not directly related to retirement benefits (such as the
qualified disability benefit, pre-retirement death benefits, and post-retirement
medical benefits), and (c) the value of post-retirement cost-of-living increases
made in accordance with Section 415(d) of the Code and section
1.415-3(c)(2)(iii) of the Income Tax Regulations. The annual benefit does not
include any benefits attributable to employee contributions or rollover
contributions, or the assets transferred from a qualified plan that was not
maintained by the Employer;

 

  (B) if the annual benefit of the Member commences before the Member’s Social
Security Retirement Age, but on or after age 62, the limitation in
Section 15.2(a) (as reduced in (A) above, if necessary), shall be determined as
follows:

 

  (i) If a Member’s Social Security Retirement Age is 65, the limitation for
benefits commencing on or after age 62 is determined by reducing the limitation
by 5/9 of one percent for each month by which benefits commence before the month
in which the Member attains age 65.

 

  (ii) If a Member’s Social Security Retirement Age is greater than 65, the
limitation in Section 15.2(a) for benefits commencing on or after age 62 is
determined by reducing the limitation by 5/9 of one percent for each of the
first 36 months and 5/12 of one percent for each of the additional months (up to
24 months) by which benefit commence before the month of the Member’s Social
Security Retirement Age;

 

  (C) if the benefit of a Member commences prior to age 62, the limitation in
Section 15.2(a) shall be an annual benefit that is the actuarial equivalent of
the defined benefit dollar limitation for age 62, as determined above, reduced
for each month by which benefits commence before the month in which the Member
attains age 62. The annual benefit beginning prior to age 62 shall be determined
as the lesser of the equivalent annual benefit computed using the interest rate
and mortality table (or other tabular factor) equivalence for early retirement
benefits, and the equivalent annual benefit computed using a 5 percent interest
rate and the mortality table from Section 1.2. Any decrease in the adjusted
limitation determined in accordance with this subparagraph (C) shall not reflect
any mortality decrement to the extent that benefits will not be forfeited upon
the death of the Member.

If the annual benefit of a Member commences after the member’s Social Security
Retirement Age, the limitation as reduced in (B) above, if necessary, shall be
adjusted so that it is the actuarial equivalent of an annual benefit of such
limitation beginning at the Member’s Social Security Retirement Age. The
equivalent annual benefit beginning after Social Security Retirement Age shall
be determined as the lesser of the equivalent annual benefit computed using the
interest rate and mortality table (or other tabular factor) specified in the
Plan for purposes of determining actuarial equivalence for delayed retirement
benefits, and the equivalent annual benefit computed using a 5 percent interest
rate assumption and the mortality table as set forth in Section 1.2 of the Plan.

 

  (D) if an annual retirement benefit begins after age 65, the otherwise
applicable dollar limitation shall be adjusted so that it is the Actuarial
Equivalent of an annual retirement benefit commencing at age 65 using an
interest assumption equal to the lesser of five percent (5%) or the interest
rate used by the Plan;

 

  (E) an annual retirement benefit which is attributable all or in part to
employee or rollover contributions (as defined in Section 402(c), 403(a)(4) or
408(d)(3) of the Code) shall be reduced so that it will be the equivalent of an
annual retirement benefit derived solely from Employer contributions; and

 

  (F) if any Member has completed (I) fewer than ten (10) years of Plan
participation, the dollar limitation under Section 15.2(a) otherwise applicable
to him or her shall be reduced by multiplying it by a fraction, the numerator of
which is his or her years of Plan participation as of the close of the
Limitation Year and the denominator of which is ten (10), and/or (II) fewer than
ten (10) Years of Service with the Company and or any Affiliated Employer, the
limitations under Sections 15.3 otherwise applicable to him or her shall be
reduced by multiplying it by a fraction, the numerator of which is his or her
Years of Service as of the close of the Limitation Year and the denominator of
which is ten (10).

 

26



--------------------------------------------------------------------------------

(e) “Social Security Retirement Age” means the social security retirement age as
defined under Section 415(b)(8) of the Code which shall mean age sixty-five
(65) in the case of a Member attaining age sixty-two (62) before January 1, 2000
(i.e., born before January 1, 1938), age sixty-six (66) for a Member attaining
age sixty-two (62) after December 31, 1999, and before January 1, 2017 (i.e.,
born after December 31, 1937, but before January 1, 1955), and age sixty-seven
(67) for a Member attaining age sixty-two (62) after December 31, 2016 (i.e.,
born after December 31, 1954).

(f) “415 Compensation” means the Member’s compensation, within the meaning of
Treas. Reg. § 1.415-2(d)(1) and (2), for a Limitation Year from the Company and
all Affiliated Employers, including, to the extent includible in gross income,
the Member’s wages, salary, and other amounts (including fringe benefits,
reimbursements, expense allowances, vacation pay, and long-term disability
benefits) received or made available or, as applicable, accrued for personal
services actually rendered, earned income from sources outside the United States
whether or not excluded from taxable gross income, non-deductible moving
expenses paid on behalf of or reimbursed to the Member, non-qualified stock
options taxable in the year granted, and, as applicable, amounts previously not
included which are earned but not paid in such period because of the timing of
pay periods and pay days but are paid during the first few weeks following the
end of such period, but excluding deferred compensation, stock options and other
distributions that receive special tax benefits. In addition, 415 Compensation
also includes any amounts deferred pursuant to Section 402(g)(3) of the Code,
excludable from the gross income of the Member pursuant to Section 125 of the
Code, and qualified transportation fringe benefits described in
Section 132(f)(4) of the Code.

SECTION 15.2. Maximum Projected Benefit In no event may a Member’s Projected
Annual Benefit under Defined Benefit Plans for any Limitation Year exceed the
amount prescribed by Section 415 of the Code. For purposes of determining the
Projected Annual Benefit payable, subject to the adjustments hereinafter set
forth, the Projected Annual Benefit of a Member who completes at least ten
(10) Years of Service and to whom payments commence on or after his or her
Social Security Retirement Age at any time within a Limitation Year shall not
exceed the lesser of:

(a) One Hundred Sixty Thousand Dollars ($160,000) or such indexed amount as
shall be prescribed by the Secretary of the Treasury as of the first day of a
Limitation Year in accordance with Section 415(b) of the Code; or

(b) One hundred percent (100%) of the Member’s highest average annual 415
Compensation determined over three (3) years of employment in which such average
is highest; or

(c) Notwithstanding the foregoing, if the Member has never participated in any
Defined Contribution Plans, his or her Projected Annual Benefit shall be not
less than Ten Thousand Dollars ($10,000) or such proportional amount thereof as
shall be applicable because fewer than ten (10) Years of Service have been
completed.

(d) If the applicable Section 415 limits are increased after a benefit is in pay
status by virtue of an adjustment to those limits reflecting a change in the
cost of living index, benefit payments to a Member shall be increased
automatically to the maximum extent permitted under the revised limits. In
addition, if the applicable Section 415 limits are increased after a Member’s
termination of employment, a Member’s Accrued Benefit shall be increased
automatically to the maximum extent permitted under the revised limits. These
increases shall occur only to the extent it would not cause the benefit to
exceed the benefit to which the Member would have been entitled in the absence
of the Section 415 limits.

SECTION 15.3. Interpretation This Section shall be interpreted in accordance
with regulations under Section of 415 of the Code, and any applicable dollar
limitations (whether higher or lower than the amounts specifically stated
herein) imposed by such legislation if different from the dollar amounts
specified herein shall be incorporated herein and shall supersede such stated
dollar amounts as though the Plan had been amended accordingly. In the event
that under any statute, regulation or ruling the conditions of this Section are
no longer required for the Plan to comply with the requirements of Section 401
(or any other provisions with respect to qualification for tax exemption of
retirement plans and trusts) of the Code, such conditions shall immediately
become void and shall no longer apply without the necessity of an amendment to
the Plan.

ARTICLE XVI

PARTICIPANTS IN PREDECESSOR PLANS

SECTION 16.1. No Duplication of Benefits Except as may be expressly provided to
the contrary in the Plan, the amount and form of retirement benefits provided to
a Member under the Plan shall be in lieu of any such benefits payable to such
Member or his or her Beneficiary under the terms of any Predecessor Plan for any
service with The Dun & Bradstreet Corporation prior to the Effective Date or any
business entity merged into or otherwise acquired by The Dun & Bradstreet
Corporation prior to January 1, 1985; provided, however, if any amounts are
payable with respect to Service with such a merged or acquired business from a
source other than the Fund, such benefits shall reduce the amount of any benefit
payable to such Member or his or her Beneficiary

 

27



--------------------------------------------------------------------------------

for such Service under the Plan, the Prior Plan or The Dun & Bradstreet
Retirement Account as in effect from and after January 1, 1985, whether or not
such amounts are payable to the same person entitled to benefits under the Plan.
Notwithstanding anything hereinabove to the contrary, entitlement of a Member or
any Beneficiary to benefits under the Plan, the Prior Plan or The Dun &
Bradstreet Retirement Account with respect to any period of Service with any
business entity merged into or otherwise acquired by the Company prior to
January 1, 1985, or any limitation on or reduction of benefits under the Plan as
a result of such Service or otherwise shall continue to be determined in
accordance with the schedule attached to the Predecessor Plan applicable to such
Member or with the schedule, if any, applicable to such Predecessor Plan which
was attached to and made a part of the Prior Plan prior to January 1, 1985.

SECTION 16.2. Payment of Integrated Amounts If any Member or his or her
Beneficiary would have been entitled to a refund of any Integrated Amount under
the terms of the Predecessor Plan, such Integrated Amount shall continue to be
payable in accordance with the provisions of such Predecessor Plan, subject to
the following:

(a) Unless a Member waives payment of such refund upon termination of Service
(other than by death or retirement), any deferred benefits payable under the
Plan to such Member or his or her Beneficiary shall be reduced by the Integrated
Amount refunded. For purposes of computing such reduction, the actuarial value
of the Normal Retirement Benefit payable at Normal Retirement Age calculated as
of such date shall be reduced by the Integrated Amount distributed to such
Member. If such Member is reemployed, he or she shall receive no credit for
Service prior to the date of reemployment unless he or she repays to the Fund
within five years of reemployment an amount equal to the amount received by him
or her as a lump sum distribution plus interest at the rate earned by such
Integrated Amount under the terms of such Predecessor Plan (not in excess of
five percent (5%)) compounded annually; and

(b) Any Integrated Amount payable on the death of a Member (whether prior or
subsequent to retirement) or his or her Beneficiary shall be payable only when
there is no person thereafter entitled to any retirement benefits under the Plan
and shall be reduced by the amount of any benefits previously paid to such
Member or his or her Beneficiary under the Plan or Predecessor Plan.

ARTICLE XVII

TOP-HEAVY CONTINGENCY

SECTION 17.1. General Rule The provisions of this Article 17 shall apply only in
a Plan Year in respect of which the Plan becomes top-heavy as herein defined and
thereafter to the extent provided herein.

SECTION 17.2. Aggregation Group The Plan shall be considered to be top-heavy in
any Plan Year if the aggregation group of which the Plan is required to be a
part becomes top-heavy for such year; provided, however, the Plan shall not be
considered to be top-heavy in such Plan Year if by the inclusion of additional
plans permitted to be included in such required aggregation group the resulting
permissive aggregation group is not top-heavy for such year.

(a) The required aggregation group as to the Plan shall include the Plan and any
pension, profit sharing or stock bonus plan of the Company or any Affiliated
Employer, its subsidiaries and any other corporation or entity under common
control by or with the Company if such plan is intended to be a qualified plan
under Section 401(a) of the Code, and either (i) includes or has included any
Key Employee (as defined below) as a participant in the Plan Year for which a
determination is being made or in the five (5) immediately preceding Plan Years
or (ii) enables the Plan or any such plan to meet the anti-discrimination
requirements or minimum participation standards applicable to qualified plans
under the Code.

(b) The permissive aggregation group shall include plans in the required
aggregation group and any other comparable plan of an Employer in the controlled
group specified in subparagraph (a) or to which such Employer contributes if
such plan is intended to be qualified under Section 401(a) of the Code and
continues to meet the anti-discrimination requirements and minimum participation
standards of the Code when considered together with the plans in the required
aggregation group.

A terminated or frozen plan shall be treated as part of the required or
permissive aggregation group only in accordance with regulations promulgated
under Code Section 416.

SECTION 17.3. Top-Heavy Definition A required aggregation group or a permissive
aggregation group shall be considered to be top-heavy if, as of the applicable
determination dates, the sum of the present value of the cumulative accrued
benefits for Key Employees under all defined benefit plans in such group and the
aggregate value of the accounts of Key Employees under all defined contribution
plans in such group exceed sixty percent (60%) of the sum of such values for all
Employees participating in or eligible for participation in such plans.

 

28



--------------------------------------------------------------------------------

(a) The applicable determination date for each plan shall be the last day of its
plan year which immediately precedes the plan year for which such plan is being
tested or, in the case of a new plan, the last day of its first plan year.

(b) The present value of accrued benefits of Employees under each defined
benefit plan shall be determined as of the plan’s most recent valuation date
within the twelve (12) month period ending on the determination date (or, in the
case of a new plan, as of the determination date) and shall be based upon the
assumption that each Employee terminated his or her Service on the determination
date with a fully vested accrued benefit on such date and elected a lump sum
distribution in an amount equal to the present value of such benefit based upon
the actuarial assumptions, mortality rates and assumed earnings used to maintain
the plan’s minimum funding account as defined in Section 412 of the Code. If the
plans in the required aggregation group use different actuarial assumptions for
purposes of determining the present value of cumulative accrued benefits,
(i) for Key Employees, the actuarial assumptions used shall be the actuarial
funding assumptions used to maintain the funding standard account under a
selected plan in the required aggregation group, computed as if the Member
voluntarily terminated Service as of the most recent valuation date, and
(ii) for Members who are not Key Employees, the actuarial assumptions used shall
be such assumptions so that the benefit shall accrue not more rapidly than the
slowest accrual rate permitted under Section 411(b)(1)(C) of the Code.

(c) With respect to a defined contribution plan which is included in the
required aggregation group or permissive aggregation group, the sum of a
Member’s aggregate value of account balances attributable to employer and
employee contributions under such plans as of the most recent valuation date
under the plan ending within the twelve (12) month period ending on the
applicable determination date shall be adjusted for contributions due as of such
determination date. If the Plan is not subject to the funding requirements of
Section 412 of the Code, the adjustment is the amount of contributions actually
made after the valuation date and on or before the determination date and, in
the first plan year of any plan, also shall include contributions allocated as
of a date in such plan year but made after the determination date. If a plan is
subject to the funding requirements of Section 412 of the Code, a Member’s
account balance shall include contributions not yet required to be contributed,
but which would be allocated as of a date not later than the determination date,
and the adjustment shall reflect any contributions made or due after the
valuation date but prior to the expiration of the extended payment period of
Section 412(c)(10) of the Code.

(d) Present value shall also include any related rollovers and transfers. A
determination as to whether a rollover or transfer is related or unrelated shall
be made in accordance with the Code and applicable Treasury Regulations.

(e) The present values of accrued benefits and the values of accounts used in
the sixty percent (60%) calculation described herein shall be increased by all
distributions made within the five (5) year period ending on the determination
date to Employees covered by plans in the aggregation group.

(f) Employer matching contributions shall be taken into account for purposes of
satisfying the minimum contribution requirements of Section 416(c)(2) of the
Code and the Plan. The preceding sentence shall apply with respect to matching
contributions under the Plan or, if the Plan provides that the minimum
contribution requirement shall be met in another plan, such other plan. Employer
matching contributions that are used to satisfy the minimum contribution
requirements shall be treated as matching contributions for purposes of the
actual contribution percentage test and other requirements of Section 401(m) of
the Code.

(g) Notwithstanding the foregoing, the present values of accrued benefits and
the amounts of account balances of an employee as of the determination date
shall be increased by the distributions made with respect to the employee under
the plan and any plan aggregated with the plan under Section 416(g)(2) of the
Code during the 1-year period ending on the determination date. The preceding
sentence shall also apply to distributions under a terminated plan which, had it
not been terminated, would have been aggregated with the plan under
Section 416(g)(2)(A)(i) of the Code. In the case of a distribution made for a
reason other than severance from employment, death, or disability, this
provision shall be applied by substituting “5-year period” for “1-year period.”
The accrued benefits and accounts of any individual who has not performed
services for the employer during the 1-year period ending on the determination
date shall not be taken into account.

SECTION 17.4. Key Employee The term key employee means any employee or former
employee (including any deceased employee) who at any time during the plan year
that includes the determination date was an officer of the employer having
annual compensation greater than $ 130,000 (as adjusted under Section 416(i)(1)
of the Code for plan years beginning after December 31, 2002), a 5-percent owner
of the employer, or a 1-percent owner of the employer having annual compensation
of more than $ 150,000. For this purpose, annual compensation means compensation
within the meaning of Section 415(c)(3) of the Code. The determination of who is
a key employee will be made in accordance with Section 416(i)(1) of the Code and
the applicable regulations and other guidance of general applicability issued
thereunder.

SECTION 17.5. Non-key Employee A non-key Employee shall be any Employee who is
not a Key Employee.

 

29



--------------------------------------------------------------------------------

SECTION 17.6. Minimum Benefit Provision In the event the Plan becomes top-heavy
for any Plan Year, all plans in the required aggregation group will also be
top-heavy for such year and all non-key Employees will be participating in more
than one (1) top-heavy plan. In such event there shall be provided to each
non-key Employee a minimum benefit under this Plan equal to:

(a) an annual retirement benefit (with no ancillary benefits) commencing at
normal retirement at or after age sixty-five (65) equal to three percent (3%) of
his or her average annual compensation for each Year of Service from and after
December 31, 1983 during which the Prior Plan or The Dun & Bradstreet Retirement
Account was top-heavy, excluding any such Service in excess of ten (10) years;
minus

(b) the amount of such retirement benefit which could be purchased for such
Employee by application of all amounts allocated to his or her accounts under
each defined contribution plan of the Company or an Affiliated Employer as the
result of Employer contributions and forfeitures for all Plan Years during which
such Employee was a participant, but excluding any such allocations which were
forfeited by such Employee. The determination of the amount of such retirement
benefit which could be purchased for each non-key Employee shall be made by the
Company’s independent actuaries as of the date of such Employee’s termination of
Service and shall utilize the earnings and actuarial assumptions most recently
published by the Pension Benefit Guaranty Corporation.

(c) Average annual compensation of a non-key Employee for purposes of the
foregoing shall mean his or her average annual aggregate compensation, as
determined under Section 415(c)(3) of the Code, for the five (5) consecutive
years of his or her Service resulting in the highest such average, or for the
actual years of his or her Service if fewer than five (5). For purposes hereof,
the term average annual compensation shall not include such compensation after
the last Plan Year in which a plan is a top-heavy plan or a super top-heavy
plan.

Any benefit which is payable as other than a life annuity, or which commences at
other than the Member’s Normal Retirement Date shall be adjusted to an amount
which is actuarially equivalent to such benefit. For purposes hereof, such
Actuarially Equivalent determination shall be based on such actuarial
assumptions set forth in Section 1.2.

SECTION 17.7. Vesting Provision Notwithstanding any provision in the Plan to the
contrary, if the Plan becomes top-heavy in any Plan Year the accrued benefits of
all Employees in active service from and after such year shall vest and become
nonforfeitable after three (3) Years of Vesting Service. If the Plan is no
longer top-heavy in a later Plan Year, the foregoing vesting schedule shall
continue to apply with respect to all Employees having three (3) or more Years
of Vesting Service, but shall no longer apply to Employees with less than three
(3) Years of Vesting Service except to the extent their benefits have already
vested by application of such schedule.

SECTION 17.8. Interpretation The foregoing provisions of this Article 17 are
intended to conform the Plan to the requirements of Section 416 of the Code and
any regulations, rulings or other pronouncements issued pursuant thereto, and
shall be construed accordingly. In the event that under any statute, regulation
or ruling all or a portion of the conditions of this Section are no longer
required for the Plan to comply with the requirements of Section 401 of the Code
(or any other provisions with respect to qualification for tax exemption of
retirement plans and trusts), to the extent possible such conditions shall
become void and shall no longer apply without the necessity of an amendment to
the Plan.

ARTICLE XVIII

MISCELLANEOUS

SECTION 18.1. Limitation on Distributions Notwithstanding any provision of this
Plan regarding payment to Beneficiaries or Members, or any other person, the
Management Benefits and Compensation Committee may withhold payment to any
person if the Management Benefits and Compensation Committee determines that
such payment may expose the Plan to conflicting claims for payment. As a
condition for any payments, the Management Benefits and Compensation Committee
may require such consent, representations, releases, waivers or other
information as it deems appropriate. To the extent required by law, the
Management Benefits and Compensation Committee shall comply with the terms of
any judgment or other judicial decree, order, settlement or agreement including,
but not limited to, a “qualified domestic relations order,” as such term is
defined in Code Section 414(p).

SECTION 18.2. Exclusive Benefit; Limitation on Reversion of Contributions Except
as provided in subsections (a) through (c) below, Employer contributions made
under the Plan will be held for the exclusive benefit of Members or
Beneficiaries and may not revert to the Employer.

(a) A contribution made by the Employer under a mistake of fact may be returned
to the Employer within one (1) year after it is contributed to the Plan.

 

30



--------------------------------------------------------------------------------

(b) A contribution conditioned on the Plan’s initial qualification under
Sections 401(a) and 501(a) of the Code may be returned to the Employer, if the
Plan does not qualify, within one (1) year after the date the Plan is denied
qualification.

(c) A contribution conditioned upon its deductibility under Section 404 of the
Code may be returned, to the extent the deduction is disallowed, to the Employer
within one (1) year after the disallowance.

The maximum contribution that may be returned to the Employer will not exceed
the amount actually contributed to the Plan, or the value of such contribution
on the date it is returned to the Employer, if less.

SECTION 18.3. Voluntary Plan The Plan is purely voluntary on the part of the
Employer and neither the establishment of the Plan nor any Plan amendment nor
the creation of any fund or account, nor the payment of any benefits will be
construed as giving any Employee or any person legal or equitable right against
the Employer, any trustee or other agent, or the Management Benefits and
Compensation Committee unless specifically provided for in this Plan or
conferred by affirmative action of the Management Benefits and Compensation
Committee or the Employer according to the terms and provisions of this Plan (or
required by law). Such actions will not be construed as giving any Employee or
Member the right to be retained in the service of the Employer. All Employees
and/or Members will remain subject to discharge to the same extent as though
this Plan had not been established.

SECTION 18.4. Nonalienation of Benefits Members and Beneficiaries are entitled
to all the benefits specifically set out under the terms of the Plan, but
neither those benefits nor any of the property rights in the Plan are assignable
or distributable to any creditor or other claimant of a Member or Beneficiary. A
Member will not have the right to anticipate, assign, pledge, accelerate, or in
any way dispose of or encumber any of the monies or benefits or other property
that may be payable or become payable to such Member or his or her Beneficiary;
provided, however, the Committee shall recognize and comply with a valid
qualified domestic relations order, as defined in Section 414(p) of the Code.

SECTION 18.5. Inability to Receive Benefits If the Management Benefits and
Compensation Committee receives evidence that a person entitled to receive any
payment under the Plan is physically or mentally incompetent to receive payment
and to give a valid release, and another person or any institution is
maintaining or has custody of such person, and no guardian, committee, or other
representative of the estate of such person has been duly appointed by a court
of competent jurisdiction, then any distribution made under the Plan may be made
to such other person or institution. The release of such other person or
institution will be a valid and complete discharge for the payment of such
distribution.

SECTION 18.6. Missing Persons If, after reasonable and diligent effort, the
Management Benefits and Compensation Committee is unable to locate a Member, the
distribution due such person will be forfeited after five (5) years. In the
event that a distribution is due a Beneficiary and the Management Benefits and
Compensation Committee, after reasonable and diligent effort, is unable to
locate the Beneficiary, then (a) where a contingent Beneficiary has been
designated in accordance with the terms of the Plan, the benefit shall be
payable to the contingent Beneficiary, and such non-locatable Beneficiary shall
have no further claim or interest hereunder, and (b) if no contingent
Beneficiary has been designated or, if designated, the contingent Beneficiary
cannot be located after reasonable and diligent effort, the distribution due
such Beneficiary (or contingent Beneficiary) will be forfeited after five
(5) years. If, however, such Member, Beneficiary or contingent Beneficiary, as
the case may be, later files a claim for such benefit, the benefit will be
reinstated without any interest earned thereon. Notification by certified or
registered mail to the last known address of the Member, Beneficiary or
contingent Beneficiary, as the case may be, will be deemed a reasonable and
diligent effort to locate such person.

SECTION 18.7. Limitation of Third Party Rights Nothing expressed or implied in
the Plan is intended or will be construed to confer upon or give to any person,
firm, or association other than the Employer, the Members or Beneficiaries, and
their successors in interest, any right, remedy, or claim under or by reason of
this Plan except pursuant to a “qualified domestic relations order,” as such
term is defined in Code Section 414(p).

SECTION 18.8. Invalid Provisions If any provision of this Plan is held illegal
or invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Plan. The Plan will be construed and enforced as if the
illegal and invalid provisions had never been included.

SECTION 18.9. Use and Form of Words Whenever any words are used herein in the
masculine gender, they will be construed as though they were also used in the
feminine gender in all cases where that gender would apply, and vice versa.
Whenever any words are used herein in the singular form, they will be construed
as though they were also used in the plural form in all cases where the plural
form would apply, and vice versa.

SECTION 18.10. Headings Headings to Articles and Sections are inserted solely
for convenience and reference, and in the case of any conflict, the text, rather
than the headings, shall control.

 

31



--------------------------------------------------------------------------------

SECTION 18.11. Governing Law The Plan will be governed by and construed
according to the federal law governing employee benefit plans qualified under
the Code and according to the laws of the state of New York (where such laws are
not preempted by federal law).

SECTION 18.12. Funding-Related Benefit Restrictions In accordance with Code
Section 436, if a Member is entitled to an unpredictable contingent event
benefit (as defined in Code Section 436(b)(3)) payable with respect to any event
occurring during any Plan Year, such benefit may not be provided if the adjusted
funding target attainment percentage for such Plan Year (determined in
accordance with Code Section 436) (a) is less than 60 percent, or (b) would be
less than 60 percent taking into account such occurrence. The preceding sentence
shall not apply with respect to any Plan Year, effective as of the first day of
the Plan Year, upon payment by the Company of a contribution equal to either the
amount of the increase in the funding target of the Plan for the Plan Year (as
provided in Code Section 430) or the amount sufficient to result in an adjusted
funding target attainment of 60 percent, as required by section 436(b)(2) of the
Code.

In any case in which the Plan’s adjusted funding target attainment percentage is
less than 60 percent, the Plan may not pay any prohibited payment (as defined in
Code Section 436(d)(5)) after the valuation date for the Plan Year and benefit
accruals under the Plan shall cease as of the valuation date for the Plan Year,
unless the Company makes a contribution equal to the amount sufficient to result
in an adjusted funding target attainment percentage of 60 percent.

During any period in which the Company is a debtor in a case under title 11 of
the United States Code, or similar federal or state law, the Plan may not pay
any prohibited payment, unless the enrolled actuary of the Plan certified that
the adjusted funding target attainment percentage of the Plan is not less than
100 percent.

In any case in which the Plan’s adjusted funding target attainment percentage is
60 percent or greater but less than 80 percent, the Plan may not pay any
prohibited payment after the valuation date for the Plan Year to the extent the
amount of the payment exceeds the lesser of (i) 50 percent of the amount of the
payment that could be made without regard to this section, or (ii) the present
value (determined in accordance with PBGC guidance) of the maximum guarantee
with respect to the Member under ERISA Section 4022. Only one (1) prohibited
payment meeting the above requirements may be made with respect to any Member
during any period of consecutive Plan Years during which the Plan’s adjusted
funding target attainment percentage is less than 60 percent or during which the
Company is a debtor in a case under title 11 of the United States Code, or
similar federal or state law.

This Section 18.12 is intended to comply with IRS Notice 2011-96 and shall be
interpreted accordingly.

 

32



--------------------------------------------------------------------------------

MOODY’S CORPORATION

RETIREMENT ACCOUNT

Amended and Restated as of December 18, 2013

Table of Contents

 

             Page   ARTICLE I DEFINITIONS      SECTION 1.1.   “Accrued Benefit”
     1      SECTION 1.2.   “Actuarial Equivalent Value”      1      SECTION 1.3.
  “Actuary”      1      SECTION 1.4.   “Affiliated Employer”      1      SECTION
1.5.   “Ameritech”      2      SECTION 1.6.   “Average Final Compensation”     
2      SECTION 1.7.   “Beneficiary”      2      SECTION 1.8.   “Benefit
Commencement Date”      2      SECTION 1.9.   “Board of Directors”      2     
SECTION 1.10.   “Change in Control”      2      SECTION 1.11.   “Code”      2   
  SECTION 1.12.   “Company”      2      SECTION 1.13.   “Company Credits”      3
     SECTION 1.14.   “Compensation”      3      SECTION 1.15.   “Computation
Period”      3      SECTION 1.16.   “Credited Service”      3      SECTION 1.17.
  “Deferred Vested Benefit”      3      SECTION 1.18.   “Defined Benefit Dollar
Limitation”      4      SECTION 1.19.   “Early Retirement Benefit”      4     
SECTION 1.20.   “Early Retirement Date”      4      SECTION 1.21.   “Effective
Date”      4      SECTION 1.22.   “Eligibility Service”      4   



--------------------------------------------------------------------------------

  SECTION 1.23.    “Eligible Employee”      4      SECTION 1.24.    “Employee”
     4      SECTION 1.25.    “Employer”      4      SECTION 1.26.    “Employment
Commencement Date”      4      SECTION 1.27.    “ERISA”      4      SECTION
1.28.    “Former Employee”      4      SECTION 1.29.    “Frozen Accrued Benefit”
     4      SECTION 1.30.    “Fund”      4      SECTION 1.31.    “Grandfather
Benefit Amount”      4      SECTION 1.32.    “Highly Compensated Employee”     
4      SECTION 1.33.    “Hour of Service”      5      SECTION 1.34.   
“Integrated Amount”      5      SECTION 1.35.    “Interest Credit”      5     
SECTION 1.36.    “Leased Employee”      5      SECTION 1.37.    “Limitation
Year”      5      SECTION 1.38.    “Management Benefits and Compensation
Committee”      5      SECTION 1.39.    “Member”      5      SECTION 1.40.   
“Minimum Benefit”      5      SECTION 1.41.    “Named Fiduciary”      6     
SECTION 1.42.    “Normal Retirement Age”      6      SECTION 1.43.    “Normal
Retirement Benefit”      6      SECTION 1.44.    “Normal Retirement Date”      6
     SECTION 1.45.    “Opening Balance”      6      SECTION 1.46.   
“Partnership”      6      SECTION 1.47.    “Period of Service”      6     
SECTION 1.48.    “Period of Severance”      6      SECTION 1.49.    “Plan”     
6      SECTION 1.50.    “Plan Sponsor”      6      SECTION 1.51.    “Plan Year”
     6      SECTION 1.52.    “Postponed Retirement Benefit”      6      SECTION
1.53.    “Postponed Retirement Date”      6   



--------------------------------------------------------------------------------

   SECTION 1.54.    “Predecessor Plan”      6       SECTION 1.55.    “Prior
Plan”      6       SECTION 1.56.    “Qualified Joint and Survivor Annuity”     
6       SECTION 1.57.    “Re-employment Commencement Date”      7       SECTION
1.58.    “Retirement Account”      7       SECTION 1.59.    “Service”      7   
   SECTION 1.60.    “Severance Date”      7       SECTION 1.61.    “Spouse”     
7       SECTION 1.62.    “Trust”      7       SECTION 1.63.    “Trustee”      7
      SECTION 1.64.    “Vesting Service”      7       SECTION 1.65.    “Year of
Service”      7   

ARTICLE II SERVICE COUNTING RULES

     8       SECTION 2.1.    Hours of Service General Rule      8       SECTION
2.2.    Eligibility Service      8       SECTION 2.3.    Vesting Service -
General Rule:      8       SECTION 2.4.    Credited Service      9   

ARTICLE III MEMBERSHIP AND TRANSFERS

     10       SECTION 3.1.    Eligibility      10       SECTION 3.2.   
Eligibility upon Re-employment      10       SECTION 3.3.    Termination of
Membership      10       SECTION 3.4.    Suspension of Membership      10      
SECTION 3.5.    Restoration of Membership after Suspension      10   

ARTICLE IV BENEFIT AMOUNTS

     10       SECTION 4.1.    Accrued Benefit      10       SECTION 4.2.   
Early Retirement Benefit      11       SECTION 4.3.    Retirement Account     
12       SECTION 4.4.    Opening Balance      12       SECTION 4.5.    Company
Credits      13       SECTION 4.6.    Monthly Allocation of Company Credits     
13       SECTION 4.7.    Interest Credits      13   



--------------------------------------------------------------------------------

   SECTION 4.8.   Preservation of Accrued Benefit of Prior Plan      13      
SECTION 4.9.   Grandfather Benefit Amount      13      

SECTION 4.10.

  Restoration of Retirement Account      14   

ARTICLE V ENTITLEMENT TO BENEFITS

     14       SECTION 5.1.   Normal Retirement      14       SECTION 5.2.  
Postponed Retirement      14       SECTION 5.3.   Early Retirement      14      
SECTION 5.4.   Disability      14       SECTION 5.5.   Termination of Employment
     14       SECTION 5.6.   Vesting on Plan Termination      15       SECTION
5.7.   Death      15       SECTION 5.8.   Suspension of Benefits      15      
SECTION 5.9.   USERRA      15   

ARTICLE VI DEATH BENEFITS

     15       SECTION 6.1.   Payment of Death Benefits      15       SECTION
6.2.   Designation of Beneficiary      16       SECTION 6.3.   Benefit
Commencement      16       SECTION 6.4.   Spousal Death Benefit      16   
ARTICLE VII DISABILITY      16       SECTION 7.1.   Disability Retirement     
16       SECTION 7.2.   Immediate Benefit      16       SECTION 7.3.   Deferred
Benefit      16       SECTION 7.4.   Disability Company Credits      17   
ARTICLE VIII PAYMENT OF BENEFIT      17       SECTION 8.1.   Date of Payment
Commencement      17       SECTION 8.2.   Required Commencement at Age 70 1⁄2   
  17       SECTION 8.3.   Normal Form of Benefit      19       SECTION 8.4.  
Right to Elect Alternate Form of Benefit      19       SECTION 8.5.   Form of
Election      20       SECTION 8.6.   Optional Forms of Retirement Benefit     
20       SECTION 8.7.   Beneficiary(ies)      21   



--------------------------------------------------------------------------------

  SECTION 8.8.   Lump Sum Payment      21      SECTION 8.9   Direct Rollover
Treatment for Certain Distributions      21      SECTION 8.10   Retroactive
Benefit Commencement Dates      22   

ARTICLE IX FUNDING

     22      SECTION 9.1.   Funding Policy      22      SECTION 9.2.   Trust
Fund      22      SECTION 9.3.   Non-Diversion of the Fund      22      SECTION
9.4.   Rights of Members and Others      23      SECTION 9.5.   Contingent
Nature of Contributions      23   

ARTICLE X PLAN ADMINISTRATION

     23      SECTION 10.1.   Named Fiduciary      23      SECTION 10.2.  
Allocation of Duties      23      SECTION 10.3.   Authority      23      SECTION
10.4.   Action      23      SECTION 10.5.   Fiduciary Capacity      23     
SECTION 10.6.   Determination of Benefits and Benefit Claims Procedures      23
  

ARTICLE XI MERGERS, CONSOLIDATIONS AND ASSETS OR LIABILITY TRANSFERS

     24      SECTION 11.1.   Mergers, Consolidations and Transfers      24   

ARTICLE XII AMENDMENT OF PLAN

     24      SECTION 12.1.   Right to Amend the Plan      24      SECTION 12.2.
  Prior Plan Provisions      24      SECTION 12.3.   Plan Qualification      24
  

ARTICLE XIII TERMINATION OF THE PLAN

     24      SECTION 13.1.   Right to Terminate The Plan      24      SECTION
13.2.   Vesting Upon Plan Termination or Partial Termination      24     
SECTION 13.3.   Residual Assets Returned to Company      24      SECTION 13.4.  
Settlement of Termination Liabilities      25   

ARTICLE XIV LIMITATION OF RETIREMENT BENEFITS

     25      SECTION 14.1.   Special Limitation for Twenty-Five Highest Paid   
  25      SECTION 14.2.   Exception To Special Limitations      25      SECTION
14.3.   Plan Termination Limit      25   



--------------------------------------------------------------------------------

  SECTION 14.4.    Interpretation      25   

ARTICLE XV LIMITATIONS ON BENEFITS

     25      SECTION 15.1.    Code Section 415 Limits      25      SECTION 15.2.
   Maximum Projected Benefit      27      SECTION 15.3.    Interpretation     
27   

ARTICLE XVI PARTICIPANTS IN PREDECESSOR PLANS

     27      SECTION 16.1.    No Duplication of Benefits      27      SECTION
16.2.    Payment of Integrated Amounts      28   

ARTICLE XVII TOP-HEAVY CONTINGENCY

     28      SECTION 17.1.    General Rule      28      SECTION 17.2.   
Aggregation Group      28      SECTION 17.3.    Top-Heavy Definition      28   
  SECTION 17.4.    Key Employee      29      SECTION 17.5.    Non-key Employee
     29      SECTION 17.6.    Minimum Benefit Provision      30      SECTION
17.7.    Vesting Provision      30      SECTION 17.8.    Interpretation      30
  

ARTICLE XVIII MISCELLANEOUS

     30      SECTION 18.1.    Limitation on Distributions      30      SECTION
18.2.    Exclusive Benefit; Limitation on Reversion of Contributions      30   
  SECTION 18.3.    Voluntary Plan      31      SECTION 18.4.    Nonalienation of
Benefits      31      SECTION 18.5.    Inability to Receive Benefits      31   
  SECTION 18.6.    Missing Persons      31      SECTION 18.7.    Limitation of
Third Party Rights      31      SECTION 18.8.    Invalid Provisions      31     
SECTION 18.9.    Use and Form of Words      31     

SECTION 18.10.

   Headings      31      SECTION 18.11.    Governing Law      32      SECTION
18.12.    Information Required in Writing      32   